Exhibit 10.9


 

--------------------------------------------------------------------------------

 

 

 

  

RBC INVESTOR SERVICES TRUST SINGAPORE LIMITED

(in its capacity as trustee of ESR-REIT)

 

 

 

 

CYBEROPTICS (SINGAPORE) PRIVATE LIMITED

 

 

 

 

 

 

 

TENANCY AGREEMENT

21 Ubi Road 1 #02-01

Singapore 408724

 

 

 

 

 







--------------------------------------------------------------------------------








 

CONTENTS

 

 

CLAUSE PAGE


1. TERMS AND INTERPRETATION 3 2. LETTING 3 3. TENANT'S PAYMENT OBLIGATIONS 5 4.
TENANT’S USE OF PREMISES 11 5. TENANT’S UPKEEP OBLIGATIONS 15 6. TENANT’S SAFETY
OBLIGATIONS 16 7. TENANT’S COMPLIANCE OBLIGATIONS 17 8. TENANT’S REPORTING
OBLIGATIONS 17 9. TENANT’S OBLIGATIONS TOWARDS AND AT END OF TERM 18 10.
LANDLORD'S PRINCIPAL OBLIGATIONS 20 11. LANDLORD’S OTHER RIGHTS 21 12. COMMON
AREAS, PARKING AND RULES 26 13. RENEWAL OF LEASE 28 14. INSURANCE, RELEASE AND
INDEMNITY 29 15. THIRD PARTY ACTION, FORCE MAJEURE AND DAMAGED BUILDING 31 16.
GENERAL 34 SCHEDULE 1 38 Definitions & Interpretation 38 SCHEDULE 2 43 Key Terms
and Particulars of Rent 43 SCHEDULE 3 46 Scope For Property Management And
Maintenance Service 46 SCHEDULE 4 48 Prohibited Material / Items / Activities On
The Premises, Building Or Property 48 SCHEDULE 5 49 List Of Licences 49 ANNEXURE
A 51 PLAN OF PREMISES 51

                                                                     
                                                                       

          

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 2    

--------------------------------------------------------------------------------







THIS TENANCY AGREEMENT is made on                                          
             

Between:

(1)                                        The Landlord:            As defined
in Item 2 of Schedule 2.

(2)                                        The Tenant:               As defined
in Item 3 of Schedule 2.

 

This Agreement Witnesseth as follows:

 

1.                  Terms And Interpretation

1.1              Capitalised words and expressions used in this Agreement shall
have the meanings set out in Schedule 1 unless the context requires otherwise.

1.2              The rules of interpretation set out in Schedule 1 apply to this
Agreement unless the context requires otherwise.

2.                  Letting

2.1            Letting:  Subject always to the Head Lessor’s approval to this
Agreement, the Landlord lets the Premises to the Tenant for the Term and the
Tenant agrees to pay to the Landlord the Rent and Service Charge, in each case,
subject to the rest of this Agreement.

2.2            Fitting Out Period: The Landlord shall grant to the Tenant a
rent-free fitting out period for the duration specified in Item 1 of Schedule 2
(“Fitting Out Period”), such Fitting Out Period to commence on the Possession
Date, subject to the following conditions:

(a)               during the Fitting Out Period, the Tenant shall have access to
the Premises as a licensee and subject to Clause 2.2(d) the Tenant shall: 

(i)     save for the payment of Rent and Service Charge, observe and perform its
obligations imposed by the covenants and conditions in this Agreement as if this
Agreement had commenced on the Possession Date. For the avoidance of doubt, the
Tenant’s obligations to make payment in respect of Utilities, car park charges
and any other sums due under this Agreement continue during the Fitting Out
Period; and

(ii)       indemnify the Landlord against all claims, demands, actions,
proceedings, judgments, damages, losses, costs and expenses of any nature which
the Landlord may suffer or incur for death, injury, loss and/or damage caused by
the Tenant to or at the Premises.

(b)           during the Fitting Out Period, the Landlord shall have the same
rights and remedies in respect of any breach of obligations imposed on the
Tenant by the covenants and conditions in this Agreement as if this Agreement
had commenced on the Possession Date;

(c)           any delay by the Tenant in taking possession of the Premises shall
not be a ground for postponing the commencement of the Fitting Out Period and
the Tenant shall be deemed to have taken possession of the Premises on the
Possession Date;

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 3    

--------------------------------------------------------------------------------







(d)           at the expiry of the Fitting Out Period, the Tenant shall be the
tenant of the Premises and where the Landlord has not already done so, the
Landlord shall be deemed to have delivered to the Tenant exclusive possession of
the Premises on the Term Commencement Date;

(e)          without prejudice to Clause 4.12, the Tenant shall furnish to the
Landlord the as-built drawings for any alterations and additions carried out to
the Premises within two months after the expiry of the Fitting Out Period; and

(f)        in the event that this Agreement is prematurely terminated by the
Tenant for any reason whatsoever, then without prejudice to any other rights of
the Landlord, the Tenant shall compensate and pay to the Landlord on demand, and
in addition to any remedies or compensation that the Landlord may be entitled
to, including the payment of the sum referred to in Clause 11.2, an amount
equivalent to the Rent and Service Charge which would have been payable during
the Fitting Out Period, for the entire duration of the Fitting Out Period.

2.3              Rights:              

(a)               The Premises are let with the benefit of the following rights:

(i)      The right for the Tenant to ingress and egress to and from the
Premises, in, over and along all the usual entrances, landings, and passage
ways, such rights being only so far as necessary as the Landlord can lawfully
grant;

(ii)       The right for the Tenant to free and uninterrupted use of all
Conducting Media, as is necessary for the enjoyment of the Premises;

(iii)       The right for the Tenant to use the Common Area to pass to and from
the Premises only to the extent that it is necessary;

(iv)       The right for the Tenant to use the toilet facilities in the Common
Area; and

(v)       The right for the Tenant to enjoy the benefit of the air-conditioning
system (if any) installed in the Common Area.

(b)               The rights mentioned in Clause 2.3(a) above may also be
exercised by:

(i)       Any persons authorised by the Tenant but only for proper purposes
connected with the use or enjoyment of the Premises; and

(ii)       The Landlord, persons authorised by the Landlord and other persons
similarly entitled.

2.4              Exceptions:

(a)               The letting is subject to the following rights of the
Landlord:

(i)       to run the Utilities and air-conditioning services and other services
through the Conducting Media in the Premises;

(ii)       to enter the Premises in accordance with the provisions of this
Agreement;

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 4    

--------------------------------------------------------------------------------




 

(iii)       of support and protection enjoyed by the other parts of the
Building;

(iv)    to erect scaffolding and/or protective barriers for renovating,
retrofitting, refurbishing, altering, repairing, cleaning or painting the
Building even if the scaffolding temporarily restricts access to or the use and
enjoyment of the Premises;

(v)       the right to light, air, support, protection, shelter and all other
easements and rights now or after the date of this Agreement belonging to or
enjoyed by other parts of the Building;

(vi)       to build upon, alter, rebuild, develop or use the land adjoining the
Building even if this affects the light and air coming to the Premises or causes
nuisance, damage, annoyance or inconvenience to the Tenant or occupier of the
Premises by noise, dust, vibration or otherwise provided this does not
materially affect the Tenant’s ability to use the Premises in accordance with
this Agreement; and

(vii)     the right at any time to carry out any works (whether of repair or
otherwise) which the Landlord is liable under this Agreement, including but not
limited to an annual power supply shut down for inspection and maintenance.

(b)               The rights mentioned in Clause 2.4(a) above may also be
exercised by any persons authorised by the Landlord or any person who is or who
becomes entitled to exercise them.

2.5              Head Lessor Approval:

(a)           This Agreement is subject to approval being granted from the Head
Lessor. In the event that the Head Lessor’s approval is not granted, then this
Agreement shall be deemed null and void and the Landlord shall return any monies
paid by the Tenant hereunder without interest (save for stamp duty or other
taxes paid by the Tenant) and thereafter, no Party shall have any claim against
each other in respect of any loss, damage, costs and/or expense arising out of
or in connection with this Agreement. The Tenant shall apply to the relevant
Authorities for a refund of the stamp duty or other taxes paid by the Tenant, as
may be allowed by the relevant Authorities and the Landlord shall not be liable
to return these sums to the Tenant.

(b)            In addition, during the Term, the Landlord, where it deems
necessary, shall submit additional subletting applications in respect of this
Agreement to the Head Lessor in accordance with the prevailing requirements of
the Head Lessor (“Subletting Applications”). In the event that the Head Lessor’s
approval is not obtained for any one of the Subletting Applications, Clause 15.3
shall apply.

2.6          State and Condition: The Tenant shall take possession of the
Premises on an “as is where is” basis and the Tenant shall be deemed to have
inspected the Premises on or before the Possession Date and have notice of and
to be satisfied as to its state and condition. The Landlord makes no warranty or
representation whether express or implied as to the state, condition, purpose or
fitness of the Premises for the Tenant’s intended usage or intended Alterations
and Additions to the Premises and shall be under no liability in respect
thereof.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 5    

--------------------------------------------------------------------------------




 

3.                  Tenant's Payment Obligations

3.1              Rent and Service Charge: The Tenant must pay the Rent and the
Service Charge monthly in advance with the first payment of the Rent and Service
Charge payable on the execution of this Agreement and:

(a)               if the Term Commencement Date falls on the first day of a
calendar month, the first payment of Rent and Service Charge shall be equivalent
to the Rent and Service Charge for that calendar month; or

(b)               if the Term Commencement Date falls on a day other than the
first day of a calendar month, the first payment of the Rent and Service Charge
shall be equivalent to the aggregate of (aa) the Rent and Service Charge
pro-rated for that calendar month in which the Term Commencement Date occurs and
(bb) the Rent and Service Charge for the calendar month immediately following
the calendar month in which the Term Commencement Date occurs,

and thereafter all monthly payments of Rent and Service Charge shall be made on
the first day of each calendar month.

3.2              Service Charge review:

(a)               The Landlord is entitled to change the amount of the Service
Charge from time to time by giving notice to the Tenant of the new amount
(“Landlord’s Notice”) provided that the new amount must be reasonably reflective
of any increase in costs to the Landlord in relation to the Property.

(b)               Where the Landlord exercises its right to change the amount of
the Service Charge, the Tenant must pay the revised Service Charge from the date
specified in the Landlord’s Notice as follows:

(i)       If the date of increase of the Service Charge specified in the
Landlord’s Notice is a date on or before the date of issuance of the Landlord’s
Notice, the total amount of the increase is payable by the Tenant immediately
upon the Tenant’s receipt of the notice by the Landlord; and

(ii)       The increased Service Charge for the period after the issuance of the
Landlord’s Notice shall be the applicable Service Charge until further increased
by the Landlord under this Clause 3.2.

(c)              Where the Landlord exercises its right and increases the amount
of the Service Charge or where the Rent has increased from one period to the
next, the Landlord is entitled to require the Tenant to pay to the Landlord an
additional amount by way of security deposit so that the Security Deposit
remains the same multiple of the Rent and Service Charge then applicable.  

(d)               The calculation of the new amount of Service Charge by the
Landlord notified to the Tenant shall be final and binding on the Tenant.

3.3              Security Deposit:

(a)               On the execution of this Agreement, the Tenant shall pay to
the Landlord the Security Deposit by way of bank cheque or electronic transfer
to the Landlord’s bank account.

(b)               The Tenant shall maintain the Security Deposit throughout the
term of this Agreement:

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 6    

--------------------------------------------------------------------------------




 

(i)      as security for the due observance and performance by the Tenant of
each and every term, covenant, condition, stipulation and obligation on the part
of the Tenant under this Agreement; and

(ii)       to secure or indemnify the Landlord against:

(A)               any loss or damage resulting from any default by the Tenant
under this Agreement; and

(B)               any claim by the Landlord at any time against the Tenant in
relation to any matter arising out of or in connection with the Premises;

whether or not this Agreement is existing.

(c)           In addition to and without prejudice to the rights of the Landlord
at law, in equity or under this Agreement, if the Tenant shall at any time fail
to observe or perform any of the terms, covenants, conditions, stipulations and
obligations on the part of the Tenant under this Agreement or if the Tenant is
liable under any indemnity in this Agreement, the Landlord may, at its option,
appropriate and apply all or any part of the Security Deposit held by the
Landlord towards payment in respect of such failure or liability, including
payment for all and any outstanding Rent, Service Charge or reimbursement or to
compensate for loss or damage or provide for any contingent liability under this
Agreement.  Any appropriation by the Landlord of the Security Deposit shall not
be deemed to be a waiver by the Landlord of any non-payment, non-performance or
liability on the part of the Tenant and shall not preclude the Landlord from
exercising any of its other rights and obligations in this Agreement.

(d)          In the event the Landlord appropriates or applies the Security
Deposit in accordance with this Clause 3.3, the Tenant shall immediately on
demand pay to the Landlord an amount sufficient to restore the Security Deposit
to its full amount.

(e)         The Security Deposit shall be refunded to the Tenant without
interest after the expiry of the Term provided that the Tenant has duly
performed and observed all of its covenants, conditions, stipulations and
obligations under this Agreement to the satisfaction of the Landlord.
Notwithstanding any other provision in this Agreement, the Landlord does not
hold the Security Deposit on trust for the Tenant.

(f)               The Tenant must not set-off any Rent, Service Charge,
reimbursement or other payment to be made by the Tenant to the Landlord against
the Security Deposit.

(g)          If, at any time during the Term, pursuant to the financial due
diligence carried out by the Landlord based on the latest Financial Statements
furnished by the Tenant, the Landlord determines in its absolute discretion that
the credit rating of the Tenant is unsatisfactory, the Landlord may increase the
amount of Security Deposit payable by the Tenant under this Agreement by notice
in writing. Upon receipt of the notice, the Tenant shall immediately pay to the
Landlord an amount sufficient to increase the amount held by the Landlord to the
full amount of Security Deposit stipulated by the Landlord in the said notice.

3.4              Utilities: 

(a)          The Tenant shall pay all charges including any taxes now or in the
future imposed, in respect of Utilities supplied to the Premises including all
hire charges for any equipment or appliances supplied to the Tenant for such
Utilities, whether by a direct payment to the Utilities supplier, by reimbursing
the Landlord or by paying the Landlord for such Utilities.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 7    

--------------------------------------------------------------------------------




 

(b)               If the Tenant is the account holder for the Utilities and has
a direct contractual relationship with the Utilities supplier:

(i)       the Tenant must pay all charges promptly to the supplier; and

(ii)       if the Landlord, in its discretion, pays such charges, the Tenant
must reimburse the Landlord promptly.

(c)             If the Landlord is the account holder for the Utilities and has
a contractual relationship with the Utilities supplier, the rate for such
Utilities shall be charged at the tariff rate published by SP Services Ltd, and
the Landlord shall be entitled to determine the supplier or suppliers of such
Utilities from time to time in its absolute discretion.

(d)            Where the Landlord is the account holder for the Utilities, the
Tenant must pay to the Landlord a proportionate part of the Utilities charges
(including any applicable GST thereon) which are determined by the Landlord to
be attributable to the Premises. The Utilities charges (including any applicable
GST thereon) payable by the Tenant will be calculated by the Landlord and
notified to the Tenant by way of an invoice from the Landlord. The statement is
final and binding on the Tenant as to the amount stated.

(e)             Without prejudice to the provisions of this Clause 3.4, the
Tenant shall, where required by the Landlord, at its own costs and expenses
engage a Qualified Licenced Plumber and the Licenced Electricity Worker to
install a water and electricity meter for the Premises.

(f)             Any costs in connection with the opening of account, upgrading
or supply of any Utilities to the Premises, as may be required by the Tenant,
shall be borne by the Tenant and the Tenant shall reimburse the Landlord
immediately on demand should the Landlord pay such costs.

(g)            On the execution of this Agreement, the Tenant shall pay the
Utilities Deposit to the Landlord by way of bank cheque or electronic transfer
to the Landlord’s bank account. Without prejudice to any other right, the
Landlord may apply the Utilities Deposit for payment of any outstanding
Utilities charges payable by the Tenant. If the Landlord so applies the
Utilities Deposit during the Term, the Tenant must immediately pay to the
Landlord a sum sufficient to replace the sum so applied. The Utilities Deposit
shall be refunded to the Tenant without interest after the expiry of the Term
less any part of the Utilities Deposit required to pay any outstanding Utilities
Charges payable by the Tenant, and without prejudice to the Landlord’s other
rights.

(h)               The Landlord is entitled to increase the Utilities Deposit
payable by the Tenant if it deems in its absolute discretion that the Utilities
Deposit is insufficient:

(i)       based on an annual review of the utilities deposits payable by the
tenants at the Property; or

(ii)      based on a review, conducted by the Landlord from time to time, of the
consumption of Utilities by the Tenant, by issuing a written notice stating the
new Utilities Deposit payable by the Tenant. The Tenant shall, within (7) days
of the date of issue of the written notice, pay such amount as to increase the
amount of Utilities Deposit held by the Landlord to the amount specified in the
written notice issued by the Landlord. The new Utilities Deposit notified by the
Landlord to the Tenant shall be final and binding on the Tenant.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 8    

--------------------------------------------------------------------------------




 


3.5              Costs and Expenses:

(a)               The Tenant agrees to pay the Landlord on a full indemnity
basis and immediately on demand:

(i)       all the Landlord’s costs and expenses incurred in taking any action to
rectify any breach of this Agreement by the Tenant;

(ii)       all the Landlord's legal costs and expenses incurred in enforcing any
provision of this Agreement in the event of a breach by the Tenant;

(iii)      all the Landlord's costs and expenses including solicitors' costs,
costs of the Landlord's architect, engineer, surveyor and other consultants,
sublet consent fees, administrative fees and other fees, taxes, or charges in
connection with (A) applications for subletting or any other application made by
the Tenant for any consent or approval required under this Agreement whether or
not such consent or approval is granted or given; (B) supervising or
implementing the terms of any consent or approval including that given under
Clause 4.5; and

(iv)       all stamp duties in respect of agreements entered into in relation to
this Agreement.

(b)              Each party shall bear their own expenses (legal or otherwise)
incurred in the preparation and execution of this Agreement and the Tenant shall
bear all stamp duties in respect of this Agreement, including reimbursing the
Landlord should the Landlord pay such stamp duties.

3.6             Sanitary and Plumbing Facilities:  All costs and expenses
incurred by the Landlord in connection with plumbing works done in the Premises
shall be borne by the Tenant and paid immediately upon notice from the Landlord
to the Tenant. 

3.7              Property Tax

(a)             The Tenant must pay any additional property tax imposed by the
relevant authority (including any retrospective revisions made after the Term
Commencement Date) on the Premises in respect of the Term, which is over and
above the Base Property Tax payable by the Landlord in respect of each year of
the Term under Clause 10.4 below. The Landlord shall notify the Tenant of such
additional property tax and the Landlord’s computation shall be conclusive and
binding, save for manifest error. Such additional property tax will be
recoverable from the Tenant as if it is rent.

(b)               The liability of the Tenant to pay the additional property tax
in respect of the Term will not be affected by the expiry or earlier termination
of this Agreement.

(c)                Objection to any assessment of annual value or imposition of
property tax on the Premises during the Term may only be made by the Landlord in
its sole discretion.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 9    

--------------------------------------------------------------------------------




 

3.8              Other payment provisions

(a)               No Set-off: The Tenant shall pay the Rent, the Service Charge,
reimbursements and other payments required of it under this Agreement, at the
times and in the manner specified in this Agreement without any deduction,
set-off or demand whatsoever. In particular, there shall be no abatement of such
payments to be made by the Tenant to the Landlord by reason of any claim by the
Tenant against the Landlord whether for non-performance or breach of the
Landlord's obligations under this Agreement or otherwise. For the avoidance of
doubt, the Tenant must not claim or exercise any right to withhold any payment
to be made to the Landlord or to legal or equitable set-off.

(b)          GIRO: The Tenant shall pay the Rent, Service Charge, reimbursement
and other payments required of it under this Agreement, to the Landlord by way
of GIRO payments to the Landlord’s bank account. The Tenant acknowledges that
Rent and Service Charge are likely to be deducted on the first working day of
the month, and sublet consent fees and Utilities charges will be deducted on the
23rd day of every month. Notwithstanding the above, the Tenant acknowledges that
the GIRO deduction dates stated herein are subject to change by the Landlord
upon prior written notice. All bank charges levied in respect of any
unsuccessful GIRO deductions together with an administrative charge (subject to
applicable GST) of Singapore Dollars Twenty (S$20), shall be borne by the
Tenant. The Landlord reserves the right to increase the said administrative
charge from time to time in its absolute discretion.

(c)            Application of sums: Any sums received by the Landlord from the
Tenant towards payment or part payment of the Outstanding Debt may be applied at
the Landlord's sole and absolute discretion, in or towards payment of any part
of the Outstanding Debt and such application by the Landlord shall override any
directions given by the Tenant that such sums be specifically applied in or
towards satisfaction of any particular portion or specific items or part thereof
of the Outstanding Debt.

(d)          GST:  The Tenant shall pay any tax levied on the supply of goods
and services or such taxes or impositions, by whatever name called, levied or
imposed by the appropriate government authority on the Rent, Service Charge and
any other payments required of the Tenant under this Agreement or under any
Applicable Law.

(e)            Interest:  In addition and without prejudice to any other right,
power or remedy of the Landlord if the Rent, Service Charge, reimbursement or
other payment required of the Tenant under this Agreement is not paid within
fourteen (14) days after the same shall have become due (whether any formal
demand has been made or not) then the Tenant shall pay to the Landlord interest
at the rate of twelve per cent (12%) per annum (“Interest”) accruing and
accumulating daily for the period commencing on the date on which such monies
fall due for payment up to the date on which such monies are actually paid to
the Landlord. The Landlord shall be entitled to recover any monies payable by
the Tenant to the Landlord in connection with this Agreement and such Interest
on the Rent and/or such monies payable as if such monies payable and such
Interest were rent in arrears.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 10    

--------------------------------------------------------------------------------




 

(f)                  Survey: The Landlord shall be entitled, in its sole and
absolute discretion, to carry out a survey of the Premises. All sums (including
Rent & Service Charge) payable to the Landlord under this Agreement which are
calculated based on the Floor Area of the Premises shall be subject to
adjustment upon survey by the Landlord’s surveyor, whose determination shall be
final and conclusive.  If upon survey, the Floor Area shall be more or less than
that stated in Item 6 of Schedule 2, the sums payable under this Agreement which
are calculated based on the Floor Area of the Premises shall be adjusted
proportionately to take effect from the Term Commencement Date. In case of any
works, extensions or Alterations and Additions from time to time which shall, in
the Landlord’s opinion, affect the Floor Area, the Floor Area shall be subject
to re-survey. All sums payable to the Landlord under this Agreement calculated
based on the Floor Area of the Premises shall then be re-calculated by reference
to the re-surveyed floor area with effect from the date of completion of such
works, extensions, or Alterations and Additions. Any adjustments shall be paid
by the Tenant to the Landlord or vice versa, as the case may be, free of
Interests, costs or compensation, within fourteen (14) days of written demand
for such payment. In the event the surveyed Floor Area is less than that
specified in Item 6 of Schedule 2, then the Tenant shall apply directly to the
relevant Authorities for a refund of such amount of taxes or impositions paid by
the Tenant on the Rent and Service Charge as may be allowed by the relevant
Authorities. The Landlord shall not be liable to reimburse the Tenant for any
amount of taxes or impositions paid by the Tenant under this Agreement. 

4.                  Tenant’s Use of Premises

4.1              Permitted Use:  Unless otherwise permitted by the Landlord,
Head Lessor and the Authorities, the Tenant shall at all times only use the
Premises strictly for the use specified in Item 10 of Schedule 2 and the Tenant
shall under no circumstances use the Premises or the Property for activities
listed under Schedule 4. 

4.2              No Cooking or Sleeping:  The Tenant shall not, without the
written consent of the Landlord, Authorities or Head Lessor, use the Premises
for the cooking or the preparation of food and shall not permit any one to sleep
or reside in the Premises but shall keep the Premises securely fastened and
locked at all times when it is unattended.

4.3              Use of Lifts:

(a)               The Tenant shall ensure that the use of the lifts does not
exceed the permissible load limits prescribed for such lifts.

(b)               Where service and/or cargo lifts are available, the Tenant
shall not permit the contractors, workmen or cleaners (with or without equipment
tools) engaged by the Tenant to use the passenger lifts of the Building and
shall ensure that they use only the service and/or cargo lifts.

4.4              No Auction or Prohibited Trade:

(a)               The Tenant shall not use the Premises for an auction sale or
to conduct any sale described as a bankruptcy sale or closing down sale or any
sale carrying a description which in the opinion of the Landlord has a negative
impact on the Premises and Building.

(b)               The Tenant shall not use the Premises for any gambling or any
unlawful, immoral, improper, noxious, noisy or offensive purpose, act, trade,
business, occupation or calling and shall not do anything which may become a
nuisance to or cause annoyance, grievance, damage or disturbance to or give
cause for reasonable complaint from the Landlord, the tenants or occupants of
the Property or of other buildings adjoining the Property.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 11    

--------------------------------------------------------------------------------




 

4.5               No Overloading:  The Tenant shall not without the prior
written consent of the Landlord at any time load any part of the floors of the
Premises to a weight greater than the permissible load limits prescribed in the
relevant building plans or approved by the Authorities for the respective floors
(or such other weight as may be prescribed by the Landlord) and shall when
required by the Landlord distribute any load on any part of the floor of the
Premises in accordance with the directions and requirements of the Landlord, and
in the interpretation and application of the provisions of this Clause relating
to loading requirements the decision of the surveyor or engineer or architect of
the Landlord shall be final and binding upon the Tenant.

4.6              Not to Interfere with Mechanical and Electrical and other
Systems:  The Tenant shall not use any heating or cooking devices or any other
devices, equipment or machines which may interfere with the efficient running of
the lift system, lighting, or power system or any other mechanical or electrical
system or apparatus in or serving the Building.

4.7              No Disturbing Noises:  The Tenant shall not produce any music,
sound or noise which is or may be a nuisance or annoyance to the Landlord or to
tenants or occupiers of the Property or buildings adjacent to the Property.

4.8              Not to Cause any Odours and Fumes:  The Tenant shall not burn
or cause any odours or smells to be produced or to permeate or emanate from the
Premises which are in the Landlord's opinion offensive or unusual.  The Tenant
shall take necessary measures to ensure proper ventilation and to prevent smoke
fumes or unpleasant odours and/or leakage of any substances or materials from or
into the Premises.  

4.9              No Animals:  The Tenant shall not keep any animals, fishes,
reptiles, birds, insects, pests, vermin or other livestock whatsoever in or
about the Premises and shall take all reasonable precautions to keep the
Premises free of rodents, insects and other pests.

4.10          Signs and Advertisements:

(a)               The Tenant shall not affix, paint, attach or otherwise exhibit
in or on any part of the Premises any new sign, device, furnishing, ornament,
announcement, placard, poster, light, display, advertisement, nameplate, flag,
flag pole, or any other object unless approved in writing by the Landlord and at
such location as shall be approved by the Landlord.

(b)               The Tenant shall obtain at its own cost and expense all
approvals, permits and licences from the Authorities for the display of any
nameplate or signboard approved by the Landlord.  In this respect, the Landlord
shall assist the Tenant in the submission and application by endorsing on such
plans previously approved by the Landlord and all costs and expenses, if any,
shall be borne by the Tenant. 

(c)                All installation costs and the electricity costs in respect
of any nameplate or signboard shall be borne solely by the Tenant.

(d)               The Tenant shall not erect or install any sign, device,
furnishing, ornament or object which is visible from the street or from any
other building and which, in the opinion of the Landlord is incongruous or
unsightly or may detract from the appearance of the Premises, Building or
Property.

(e)               Upon written request of the Landlord, the Tenant shall
immediately remove anything it may have done in contravention of this Clause
4.10.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 12    

--------------------------------------------------------------------------------




 

(f)                  Where the Tenant removes any sign, device, furnishing,
ornament or object from the Building or the Property the Tenant shall reinstate
the walls and surfaces to which the sign, device, furnishing, ornament or object
was affixed or attached, and shall repair any damage to the Building or Property
caused by such removal.

4.11          No Adverse Publicity:  The Tenant shall not advertise the Tenant's
business or participate in any form of publicity or promotion which the Landlord
in its absolute discretion considers detrimental to the Property and/or the
reputation of the Landlord.

 

4.12          Additions and Alterations:

(a)               The Tenant shall not, without the prior written consent of the
Landlord and, where required, Head Lessor and relevant Authorities:

(i)       make or permit any alterations or additions to or affecting the
structure or exterior of the Premises or the appearance of the Premises as seen
from the exterior;

(ii)       paint the Premises;

(iii)       make any additions or alterations to or exert any force or load on
the curtain wall, its frame structure and all its related parts or place or
affix any structures, articles or materials on it;

(iv)       install any fixtures in the Premises or remove any existing fixtures
from the Premises,

(“Additions and Alterations”).

(b)               For the purposes of this Clause, Additions and Alterations
shall include but not be limited to any works relating to:

(i)       internal partitions, floors and ceilings within the Premises;

(ii)       electrical wiring, conduits, light fittings and fixtures;

(iii)       air conditioning installations, ducts and vents;

(iv)       fire protection devices;

(v)       all electricity, plumbing and gas installations, pipes, apparatus,
fittings and fixtures;

(vi)       all mechanical and electrical engineering works.

(c)                In seeking the Landlord’s consent under Clause 4.12(a), the
Tenant shall:

(i)       submit to the Landlord all plans, layouts, designs, drawings,
specifications and proposal for materials relating to all such Additions and
Alterations;

(ii)       provide the Landlord with copies of all consents required from the
Head Lessor and/or the Authorities, which shall be accompanied by a statement
from the Tenant that the consents provided are exhaustive of all consents
required by the Tenant for the Additions and Alterations contemplated for the
Premises; 

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 13    

--------------------------------------------------------------------------------




 

(iii)       provide the Landlord, its Representatives, contractors and
consultants with access to the Premises for the purpose of considering the
proposal;

(iv)       provide the Landlord with any other information the Landlord requires
including any reports or statements from architects, surveyors, or other
professionals.

(d)               For the avoidance of doubt, other provisions of this Agreement
continue to apply in addition to this Clause 4.12, including:

(i)       Clause 3.5 (Costs and Expenses) on the Tenant’s obligation to pay the
Landlord’s costs incurred in relation to the Tenant’s application for consent;

(ii)       Clause 7.4 (Comply with Head Lease) on the Tenant’s obligation to
comply with the Head Lease and therefore seek any consents that are required;
and

(iii)       Clause 11.4 (The Landlord’s Right to Rectify) on the Landlord
carrying out rectification at the Tenant’s cost and expense.

(e)               The Tenant shall carry out and complete all Additions and
Alterations:

(i)       in accordance with plans, layouts, designs, drawings, specifications
and using materials approved by the Landlord;

(ii)       in a good and workmanlike manner; 

(iii)       in accordance with all planning and other consents referred to in
Clause 4.12(a);

(iv)       in compliance with Applicable Law; and

(v)       in compliance with the Additions and Alterations Guidelines and the
reasonable requirements of the Landlord's consultants.

(f)                  The Tenant shall, in connection with the Additions and
Alterations:

(i)       remove all waste material and debris from the Property in a manner
satisfactory to the Landlord; and

(ii)       make good to the satisfaction of the Landlord all damage to the
Property resulting from the execution of the Additions and Alterations;

(g)               The Tenant undertakes to ensure that any such proposed
Additions and Alterations shall be in compliance with all Applicable Law and
shall, furnish to the Landlord copies of all necessary permits, consents,
licences, certificates and other approvals for the proposed Additions and
Alterations. All planning and other consents necessary or required pursuant to
the provisions of any Applicable Law for any Alteration or Addition to the
Premises, shall be applied for and obtained by the Tenant at the Tenant's own
cost and expense, such expenses to be paid immediately by the Tenant when they
fall due.

(h)               In addition to insurance it is required to maintain under
Clause 14.1, the Tenant shall effect and maintain comprehensive risk insurance
policies and public liability policies, from the period of the commencement of
works to effect the Additions and Alterations, with an insurance company in
Singapore approved by the Landlord. Copies of such policies shall be furnished
to the Landlord by the Tenant without demand, prior to the commencement of such
works.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 14    

--------------------------------------------------------------------------------




 

(i)                  The Tenant shall submit to the Landlord as-built drawings
relating to all such Alterations and Additions or other works. If the Tenant
fails to do so, the Landlord shall be entitled to take all action necessary
(including engaging consultants to make necessary inspections and to prepare the
relevant as-built drawings and making payments to the Tenant’s consultants). All
costs and expenses so incurred by the Landlord together with Interest from the
date of expenditure until the date they are paid by the Tenant to the Landlord
shall be recoverable from the Tenant as if they were rent in arrears.

5.                  Tenant’s Upkeep Obligations

5.1              Keep in Tenantable Repair:

(a)               The Tenant shall at all times keep the Premises clean and in a
good and tenantable repair and condition (fair wear and tear excepted),
including:

(i)       the structures within the Premises, the interior, the flooring, the
interior plaster or other surface material or rendering on the walls and
ceilings;

(ii)       the fixtures and fittings, all doors, windows, glass, locks,
fastenings, installations and fittings for light and power;

(iii)       the Conducting Media within the Property and serving the Premises,
sanitary, water, gas and electrical apparatus and fire detection and
fire-fighting installations in the Premises;

(iv)       all improvements, alterations and additions to the Premises; and

(v)       the Landlord's fixtures, fittings and appurtenances in the Premises.

(b)               In addition to and without prejudice to the other provisions
of this Agreement, the Tenant shall at all times, at the Tenant’s cost and
expense, comply with the provisions set out in Schedule 3.

(c)                The Tenant shall be wholly responsible if any damage or
injury is caused to the Landlord or to any person whomsoever directly or
indirectly on account of the condition of any part of the interior of the
Premises (including flooring, walls, ceiling, doors, windows, curtain wall and
its related parts including fluoro-carbon coating thereon (if any) and other
fixtures) and the Premises.  In the interpretation and application of the
provisions of this sub-clause, the decision of the surveyor or architect of the
Landlord in relation to property damage shall be final and binding upon the
Tenant.

5.2              To Make Good Damage to Premises:  Subject to Schedule 3, the
Tenant shall make good any breakage, defect or damage to the Premises and any
other part of the Building or to any facility or appurtenances thereof or to any
glass window, glass door, glass wall or glass panel of the Premises or the
Building and all damaged or broken lighting, electrical equipment (including
light bulbs and fluorescent tubes) and plumbing installed in or about the
Premises or the Building caused by the Tenant or its Representatives.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 15    

--------------------------------------------------------------------------------




 

5.3              Cleaning, Servicing and Landscaping:

(a)               The Tenant shall regularly clean, service and maintain all
fixtures, fittings, installations and appliances in or serving the Premises
including but not limited to ventilation system, gas valves, sanitary and waste
pipes and domestic waste water pipes (if applicable). 

(b)               The Tenant shall pay on demand to the Landlord the costs and
expenses incurred by the Landlord in cleaning any drains and pipes choked or
blocked up to the extent this is due to the negligent act or omission or default
of the Tenant or its Representatives.

(c)                The Tenant shall keep the Premises clean and free from dirt
and rubbish and throw all trade waste, debris, dirt and rubbish (and in
particular wet waste) in proper receptacles and shall arrange for the regular
removal thereof from the Premises.

(d)               The Landlord shall not be liable for any misconduct or
negligent acts or defaults of the said cleaning contractor or contractors.

5.4              Notice of Damage:  The Tenant shall give notice in writing
forthwith to the Landlord of:

(a)               any damage to the Premises (including the Landlord’s fixtures
and fittings) or the Building; and

(b)               to the extent it becomes aware of this, any damage to or want
of repair or defects in the Conducting Media, water pipes, electrical wiring,
fittings, fixtures or other facilities provided by the Landlord in the Property
or of any circumstances likely to result in danger, risk or hazard to any person
or property in the Property.

6.                  Tenant’s Safety Obligations

6.1              Dangerous Goods:  The Tenant shall not store or bring upon the
Premises any goods, substances, matters or things which are unlawful or which in
the opinion of the Landlord are of a noxious, deleterious, dangerous, poisonous,
hazardous, explosive, combustible or inflammable nature (“Harmful Matter”)
without the prior consent in writing of the Landlord. Any increase in the
premium of fire or other insurance that may have been taken out by the Landlord
as a result of the Tenant storing or bringing any Harmful Matter upon the
Premises shall be borne by the Tenant.

6.2              Discharge of Dangerous Substances:  The Tenant must not permit
any Harmful Matter to be discharged into any of the Conducting Media, and must
take all measures to ensure that any effluent discharged into the Conducting
Media does not harm the environment, or corrode or otherwise harm the Conducting
Media or cause obstruction or deposit in the Conducting Media and that the
Tenant shall take all precautions to ensure that no Harmful Matter is spilled or
deposited on the Property and that contamination does not occur.

6.3              Safety Measures and Fire Safety:

(a)               The Tenant shall keep the Premises and all fixtures, fittings,
installations and appliances therein in a safe condition including by adopting
all necessary measures to prevent any outbreak or occurrence of fire in the
Premises, to comply with the requirements of the Singapore Civil Defence Force's
Fire Safety and Shelter Department and the Fire Safety Act (Chapter 109A), and
upon written notice from the Landlord to comply with such reasonable
requirements as the Landlord may in its discretion stipulate as to fire
precautions relating to the Premises (including but not limited to appointing a
fire safety manager as required under the applicable fire safety regulations,
and designating one or more employees to be part of the company emergency
response team(s) for the Property).

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 16    

--------------------------------------------------------------------------------




 

(b)               The Tenant shall comply with insurance, sprinkler and fire
alarm regulations in respect of any partitions or other works which may be
effected by the Tenant upon the Premises and pay the costs, fees and expenses of
the mechanical and engineering consultants appointed by the Landlord to ensure
that the Tenant complies with such insurance, sprinkler and fire alarm
regulations and pay the costs of any alterations to the said partitions or other
works or of repairing or replacing any damaged sprinklers and/or fire alarm
installations incurred by reason of the non-compliance by the Tenant with such
regulations.

6.4              Security: The Tenant shall keep the Premises safe and secure
and shall take all reasonable steps to ensure that its and its Representatives’
acts or omissions do not compromise the safety or security of the Property,
including taking all steps to ensure that access to the Premises is secured when
the Premises is not occupied.

6.5              Prevention of Infectious Diseases:

(a)               The Tenant shall take all steps and measures, at the Tenant’s
cost and expense, to prevent any outbreak, spread or any transmission whatsoever
of any infectious disease (including, but not limited to, thoroughly fumigating
and disinfecting the Premises to the satisfaction of the relevant Authorities)
and to this end, without affecting Clause 7 below, to promptly comply, at the
Tenant’s cost and expense, with the Applicable Law and all guidelines, rules and
requirements of the relevant Authorities from time to time relating to the
prevention of any outbreak and/or spread of such infectious diseases.

(b)               The Tenant shall forthwith give notice to the Landlord, and
the relevant Authorities if the Tenant is aware or suspects that any person is
suffering or has died from or is a carrier or a contact of, or is at risk of
infection from, an infectious disease and to provide such other information or
particulars as may be required by the Landlord and/or the relevant Authorities.

7.                  Tenant’s Compliance Obligations

7.1              Approvals, Licences and Permits:  The Tenant shall obtain,
effect and keep effective all approvals, licences and permits which may be
required by the Landlord, Head Lessor and relevant Authorities in connection
with the use and/or occupation of the Premises by the Tenant, including those
set out in Schedule 5. Copies of all necessary approvals, licences and permits
shall be given to the Landlord forthwith upon receipt/renewal thereof.

7.2              Inform the Landlord of Notices:  The Tenant shall immediately
give to the Landlord a copy of any notice or letter received by the Tenant from
any Authority in respect of the Premises.

7.3              Comply with All Notices:  The Tenant shall promptly comply with
all notices, order, requisition or direction made or issued by any Authority in
respect of the Premises as may be imposed on the occupier of the Premises.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 17    

--------------------------------------------------------------------------------




 

7.4              Comply with Head Lease: The Tenant shall observe and promptly
and at the Tenant’s own cost and expense comply with and cause its
Representatives to comply with all such requirements as may be imposed on the
occupier of the Premises by any Applicable Law and with all terms and conditions
of the Head Lease.

7.5              Comply with Immigration Act:  The Tenant shall not use the
Premises as a place in which any person is employed or occupies in contravention
of Section 57(1)(e) of the Immigration Act (Chapter 133, Singapore).

7.6              Green Mark Certification: The Tenant acknowledges that its
activities, including any Additions and Alternations, affect the BCA Green Mark
Certified rating of the Building and whether it may attain or retain such rating
and the Tenant shall use its reasonable endeavours to ensure that its activities
do not detract from but continues to enhance the Building’s BCA Green Mark
Certified rating, including doing all things reasonably required by the Landlord
in that regard.

8.                  Tenant’s Reporting Obligations

8.1              Compliance reporting:

(a)               The Tenant shall provide all information required from time to
time by the Landlord, the Managers or their respective authorised personnel, to
fulfil the Landlord’s and the Managers’ regulatory obligations including
obligations under anti-money laundering regulations. A breach of this clause
8.1(a) shall constitute a material breach under the terms of this Agreement. 

(b)               The Tenant authorises each of the Landlord and the Managers to
provide all information about the Tenant or provided by the Tenant to the
Authorities where necessary or desirable to fulfil its obligations or respond to
a request from the Authorities and shall obtain all consents necessary for each
of them to make such disclosures.

8.2              The Tenant's Manager and Emergency Contact:

(a)               Item 3 of Schedule 2 contains details of the Tenant's manager
who is responsible for the daily management of the Tenant's business at the
Premises and the name and contact number of the authorised personnel to contact
in the case of emergency.

(b)               The Tenant shall promptly notify the Landlord of any changes
in the appointment of and particulars of such manager and/or authorised
personnel.

8.3              Financial Statements: The Tenant shall arrange and submit to
the Landlord copies of its Financial Statements and the report of its auditors
when requested by the Landlord from time to time, and in any event within one
hundred and twenty (120) days after the close of every financial year of the
Tenant (beginning with the financial year immediately preceding the Term
Commencement Date). The Tenant shall submit to the Landlord copies of its
management accounts when requested by the Landlord.

8.4              Tenant’s Relationships:

(a)               The Tenant acknowledges that its acts or omissions in the
Property is likely to impact on the Landlord’s relationships and reputation
including renewal of other tenancy agreements and accordingly, the Tenant shall,
to the extent reasonably practicable:

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 18    

--------------------------------------------------------------------------------




 

(i)                    notify the Landlord of and attend to any complaints by
any members of the public, other tenants or the other tenants’ Representatives
against the Tenant in relation to such acts or omissions to the reasonable
satisfaction of the Landlord, including consulting with the Landlord;

(ii)                    have regard to the Landlord’s reputation and interests
generally in its dealings with any members of the public, other tenants or the
other tenants’ Representatives

8.5              Change of Address:  The Tenant shall advise the Landlord in
writing of any change in the address or registered office of the Tenant within
seven (7) days of such change.

9.                  Tenant’s obligations towards and at end of Term

9.1              Yield Up: At the end of the Term, the Tenant shall quietly
yield up the Premises and surrender to the Landlord all keys giving access to
all parts of the Premises irrespective of whether or not the same have been
supplied by the Landlord.

9.2              Reinstatement: Prior to yielding up the Premises at the end of
the Term, the Tenant shall reinstate the Premises which means:

(a)               removing any fixtures, fittings, renovations, additions,
alterations or improvements made or installed and all Alterations and Additions
in the Premises by the Tenant or previous tenants of the Premises, even if these
were part of the Premises on the Possession Date, so that the Premises can be
yielded up in its bare tenantable state, unless the Landlord expressly agrees in
its absolute discretion that the fixtures, fittings, renovations, additions,
alterations or improvements made or installed in the Premises need not be
removed;

(b)               reinstating the surfaces of the walls and panels, concrete
topping, sprinklers and all fixtures, fittings, renovations, additions,
alterations or improvements provided by the Landlord (fair wear and tear
excepted);

(c)                fulfilling all obligations of the Tenant in respect of the
Premises, including cleaning and repairing all damage to the Premises;

(d)               repairing any damage to the Property from the removal of the
Tenant’s and its Representatives’ belongings or the reinstatement of the
Premises; and

(e)               washing the whole of the interior of the Premises (including
the cleaning of all glass, doors and windows) and painting with two coats of oil
paint or emulsion paint of a high quality or other appropriate treatment of all
of the internal parts of the Premises,

in each case to the satisfaction of the Landlord and except where the Landlord
and the Tenant have expressly agreed otherwise.

9.3              Elaboration on reinstatement: In relation to clauses 9.2(a) and
(b):

(a)               fixtures, fittings, renovations, additions, alterations, or
improvements made or installed by previous tenants may include internal
partitions, secondary sprinklers, cooling boards or lighting;

(b)               if the Tenant is unsure of which fixtures, fittings,
renovations, additions, alterations, or improvements are to be removed, it must
promptly request clarification from the Landlord so that the Tenant may fulfil
its reinstatement obligations before yielding up the Premises at the end of the
Term;

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 19    

--------------------------------------------------------------------------------




 

(c)                the Landlord will refer to the plans for the Premises and the
Property in determining which fixtures, fittings, renovations, additions,
alterations, or improvements are to be removed by the Tenant and the Landlord’s
determination on the matter shall be final and binding on the Tenant.

9.4              Joint inspection: The Landlord and the Tenant shall have a
joint inspection prior to the expiry or earlier termination of this Agreement,
at a mutually agreed time, to confirm compliance by the Tenant of this Clause 9.
If there are still outstanding works to be done, the Landlord shall compile a
list of the outstanding works and the costs of each of such works to be
completed by the Tenant.

9.5              Landlord’s right to reinstate: If the Tenant fails to reinstate
the Premises by the end of the Term in accordance with Clauses 9.2 and 9.4, the
Landlord may effect the same at the Tenant's cost and expense (subject to
applicable GST) in accordance with Clause 11.4. All costs and expenses incurred
by the Landlord together with double the amount of Rent and Service Charge in
accordance with Clause 9.6 which the Landlord shall be entitled to receive had
the period within which such works effected by the Landlord been added to the
Term, shall be paid by the Tenant within seven (7) days of the Landlord
notifying the Tenant of the amount thereof and in this connection, a certificate
from the Landlord as to the amount of costs and expenses incurred by the
Landlord shall be conclusive and binding on the Tenant.

9.6              Holding Over:  If the Tenant continues to occupy the Premises
beyond the end of the Term, fails to deliver vacant possession of the Premises
to the Landlord and/or fails to reinstate the Premises in accordance with
Clauses 9.2 and 9.4 by the end of the Term, the Tenant shall pay to the Landlord
double the amount of the Rent and Service Charge (subject to applicable GST)
last applicable during the Term for every month or part month of such holding
over. For the avoidance of doubt, such holding over shall not constitute a
renewal of this Agreement and this Agreement applies during such period with
necessary changes. The inclusion of this Clause shall not be construed as the
Landlord's consent for the Tenant to hold over.

10.              Landlord's Principal Obligations

10.1          Quiet Enjoyment:  Subject to the Tenant continuing to comply with
its obligations under this Agreement, the Landlord agrees that the Tenant shall
peaceably hold and have quiet possession and enjoyment of the Premises during
the Term without any disturbance by the Landlord or any person lawfully claiming
under or in trust for the Landlord except as provided in this Agreement.

10.2          Insurance of the Property: 

(a)               The Landlord shall at all times have the sole discretion as to
whether to take out and maintain additional insurance in respect of the Property
at the Landlord's own cost and expense.

(b)               The Tenant shall not do or permit or suffer to be done
anything whereby:

(i)       any policy of insurance taken out by the Landlord may be vitiated or
rendered void or voidable; or 

(ii)       the rate of premium on such insurance shall be liable to be
increased. 

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 20    

--------------------------------------------------------------------------------




 

(c)                If the Tenant is in default of Clause 10.2(b), the Tenant
shall make good all damage suffered by the Landlord and repay to the Landlord
all sums paid by the Landlord by way of increased premium and all expenses
incurred by the Landlord in or about any renewal of such policy or policies
rendered necessary by a breach or non-observance of this covenant.

10.3          Rates, Taxes and Outgoings:  the Landlord shall pay all present
and future rates, taxes, assessments, impositions and outgoings (including land
rental) throughout the Term imposed upon or in respect of the Property, except
where otherwise provided in this Agreement.

10.4          Property Tax: If the Tenant pays its portion of the property tax
on the Premises in respect of the Term as provided in Clause 3.7 above, the
Landlord must pay the Base Property Tax for each year during the Term,
calculated as follows:

Base Property Tax               =              A               x              C

for each year

where

A:              annual value on the Term Commencement Date, excluding and not
taking into account any retrospective revisions made by the Comptroller of
Property Tax after the Term Commencement Date.

C:              property tax rate applicable on the Term Commencement Date,
excluding and not taking into account any retrospective revisions made by the
Comptroller of Property Tax after the Term Commencement Date.

11.              Landlord’s other Rights

11.1          Right of Re-Entry:  If any of the following occurs:

(a)               all or part of the Rent, the Service Charge, any
reimbursement, Interest or any other monies payable under this Agreement shall
at any time be unpaid for fourteen (14) days after the same shall have become
due (whether formally demanded or not); or

(b)               the Tenant breaches any of its obligations under this
Agreement; or

(c)                the Tenant is unable to pay its debts as and when they fall
due; or

(d)               there is a presentation of a winding up petition (except for
the purpose of amalgamation or reconstruction when solvent) for the winding up
of the Tenant; or

(e)               there is an issuance of a notice of meeting of members or
shareholders for the passing of a resolution for winding up (except for the
purpose of amalgamation or reconstruction when solvent) of the Tenant; or

(f)                  there is a presentation of a petition for the judicial
management of the Tenant; or

(g)               the Tenant being a company shall go into liquidation whether
voluntarily (save for the purpose of amalgamation or reconstruction) or
compulsorily or a receiver shall be appointed of its undertaking, property or
assets; or

(h)               the Tenant shall make a proposal to its creditors for a
composition in satisfaction of its debts or a scheme of arrangement of its
affairs; or

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 21    

--------------------------------------------------------------------------------




 

(i)                  there is an appointment of a receiver, receiver and
manager, or provisional liquidator in respect of the Tenant or any of its
property or assets; or

(j)                  in the case of a Tenant which is not incorporated in
Singapore, the occurrence of processes or events under the laws of the country
of incorporation of the Tenant which are similar or analogous to those specified
in Clauses 11.1(c) to (i) above; or

(k)                any distress, execution or attachment shall be levied upon or
issued against any of the property or assets of the Tenant;

(l)                  the Tenant abandons the Premises which is deemed to have
occurred if the Tenant fails to open the Premises for a continuous period of
seven (7) days without the Landlord’s prior written consent;

(m)             the Tenant ceases to conduct its business without the Landlord’s
prior written consent;

(n)               the Tenant disposes of all or a substantial portion of its
business without the Landlord’s prior written consent;

(o)               the Tenant purports to assign, novate or transfer its rights,
benefits or obligations under this Agreement in breach of Clause 16.2,

then the Landlord may re-enter and take possession of the Premises (or any part
of it) at any time (even if any previous right of re-entry has been waived) and
immediately on such re-entry, this Agreement will end.

11.2          Consequences of termination:

(a)               The exercise by the Landlord of its right of re-entry will not
affect any other rights of the Landlord against the Tenant (including the rights
in respect of the default under which the re-entry is made). The Tenant must
indemnify the Landlord from and against all costs, losses, damages and expenses
(including loss of Rent and Service Charge which would have been payable by the
Tenant if the Term had been completed and all costs and expenses incurred for
reletting or attempted reletting of the Premises), suffered by the Landlord as a
result of the Landlord exercising its right of re-entry.  This indemnity will
not affect the other rights of the Landlord against the Tenant.

(b)               If the Tenant purports to terminate this Agreement prior to
the expiry of the Term for any reasons, the Tenant shall pay to the Landlord
immediately and without demand:

(i)       all Rent and Service Charge owing up to the date of termination;

(ii)       the full amount of Rent and Service Charge from the date of
termination to the end of the period set out in Item 7 of Schedule 2 or, if
later, the date this Agreement would otherwise have expired.

In addition, and without prejudice to any other clause in this Agreement, the
Tenant immediately on demand shall pay all other sums, costs and expenses
outstanding under this Agreement which shall be set out in an invoice issued by
the Landlord to the Tenant after the date of termination. For the avoidance of
doubt, nothing in this Clause shall be construed to impose or imply any
obligation on the Landlord to accept any purported termination of this Agreement
by the Tenant.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 22    

--------------------------------------------------------------------------------




 

11.3          Rights Against the Tenant's Goods:

(a)               Notwithstanding anything in this Agreement, if the Tenant
fails to remove all goods, fittings and fixtures (save for those belonging to
the Landlord) from the Premises at the end of the Term the Landlord is entitled
to sell or otherwise dispose of such goods, fittings and fixtures in the
Premises at such time and at such price as the Landlord, its absolute
discretion, thinks fit.

(b)               The Landlord’s exercise of its rights under Clause 11.3(a) is
without prejudice to all other rights and remedies of the Landlord.

(c)                The Landlord shall be entitled to retain all of the proceeds
of the sale carried out under Clause 11.3(a).

11.4          The Landlord's Right to Rectify:

(a)               Upon notice being given by the Landlord to the Tenant of any
breach by the Tenant of any term of this Agreement, the Landlord may:

(i)       require the Tenant to remedy such breach, including carrying out all
repairs, works, replacements or removals required under this Agreement, within
fourteen (14) days after the service of such notice (or within such timeframe as
may be reasonably required by the Landlord), to the satisfaction of the Landlord
or its Representative; and/or

(ii)       rectify such breach, including entering the Premises or sending its
workmen and Representatives into the Premises and carrying out such repairs,
works, replacements or removals with or without contractors or other service
providers, where:

(A)               the Tenant has failed to remedy the breach within the
timeframe required under clause 11.4(a)(i) above;

(B)               the Landlord has given the Tenant notice of its intention to
carry out such rectification actions;

(C)              where the Tenant is in material breach of this Agreement;

(D)              the Tenant has persistently breached non-material terms of this
Agreement and the Tenant is aware of or has been informed of such breach before
formal notice is served;

(E)               where the Tenant’s breach would have an immediate effect on
other tenants or their Representatives, or any persons present on the Property.

For the avoidance of doubt, in instances under Clause 11.4(a)(ii)(C) to (E), the
Landlord is not required to provide prior notice to the Tenant before entering
the Premises to carry out such rectification actions.

(b)               The Landlord is not liable for any loss the Tenant may suffer
as a result of the Landlord’s, its Representatives’ or its workmen’s entry into
the Premises under this Clause 11.4.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 23    

--------------------------------------------------------------------------------




 

(c)                For the avoidance of doubt, the Landlord’s rights under
Clause 11.4(a) include the right to require remedy of and to rectify the
following:

(i)       A breach of Clause 4.8 (Not to Cause any Odours or Fumes) and in such
event, the Landlord may without prior notice to the Tenant take all such
measures as it deems necessary to rectify this breach;

(ii)       A breach of Clause 4.10 (Signs and Advertisements) and in such event,
the Landlord may remove items from the Premises;

(iii)       A breach of Clause 4.12 (Additions and Alterations) and in such
event, the Landlord may engage consultants to inspect, prepare as-built drawings
and advice on any proposals and may remove waste materials and debris and make
good damage to any part of the Premises or the Building; and

(iv)       A breach of Clause 5.3 (Cleaning and Servicing) and in such event,
the Landlord may remove and clear any rubbish or trade waste.

(d)               The Tenant shall pay to the Landlord immediately on demand:

(i)       all costs and expenses incurred by the Landlord in rectifying the
Tenant’s breach of this Agreement under this Clause 11.4; and

(ii)       Interest on such costs and expenses calculated from the date of
expenditure until the date all such sums are paid by the Tenant to the Landlord,

with a certificate from the Landlord as to the amount of costs and expenses
incurred by the Landlord being conclusive and binding on the Tenant and such
costs and expenses and Interest to be recoverable as if they were rent in
arrears.

(e)               The Landlord’s rights under Clause 11.4 are without prejudice
to the Landlord’s other rights both under this Agreement and applying generally.
In particular, the Landlord:

(i)       need not exercise its rights under Clause 11.4 before exercising its
other rights; and

(ii)       is entitled to claim under the indemnity for any loss or damage it
may suffer as a result of taking action to rectify breaches.

11.5          The Landlord’s Right of Access:

(a)               The Tenant shall permit any of the Landlord, the Head Lessor
and their respective Representatives at all reasonable times and without prior
appointment, to enter into, inspect and view the Premises for purposes
including:

(i)       to examine the condition of the Premises, any Conducting Media serving
the Premises and any fixtures or fittings on the Premises;

(ii)       to ensure that the provisions of this Agreement have been observed by
the Tenant; and

(iii)       to take a schedule of fixtures in the Premises.

(b)               The Tenant shall permit the Landlord, the Head Lessor and
their respective Representatives at all reasonable times, upon giving to the
Tenant prior notice (except in any case which any of them considers an emergency
in which case no notice is required) to enter into the Premises to:

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 24    

--------------------------------------------------------------------------------







(i)       to carry out any works relating to the Conducting Media and to install
additional Conducting Media;

(ii)       to carry out any works which the Landlord and/or Head Lessor
considers necessary or desirable to any part of the Building (including the
services and facilities in it);

(iii)       to exercise any right granted to the Landlord by this Agreement;

(iv)       to repair or maintain the Premises or the Building (including
cleaning the exterior windows of the Building); and

(v)       to develop the remainder of the Building or any neighbouring land or
premises, including the right to build onto any boundary wall of the Premises.

11.6          Power of the Landlord to Deal: The Landlord is entitled to deal as
it may think fit with any of the Property, the Building, other property,
buildings or premises adjoining or nearby the Property, the Building or the
Premises including:

(a)               erecting or allowing to be erected any buildings whatsoever;

(b)               developing vacant land, including on the Property; and

(c)                altering, renovating, reconstructing or modifying in any way
whatsoever any parts of the Property or the Building,

provided that if the Landlord carries out works on areas adjoining the Premises
or requires access to the Premises for such works, the Landlord may do so as
long as proper means of access to and from the Premises are given (even if such
may be temporarily restricted) and essential services are maintained at all
times.

11.7          Termination as a result of the exercise of the Landlord’s Power: 
If the Landlord wishes to:

(a)               redevelop, renovate, retrofit, refurbish or alter the whole or
part of the Building (including the plant and facilities in it) or the whole or
part of the Premises; or

(b)               change the use of the whole or part of the Building or the
whole or part of the Premises; or

(c)                assign, sell, transfer, dispose of, mortgage or charge the
Property or any part thereof to another party,

the Landlord may terminate this Agreement, without compensation by giving to the
Tenant six (6) months’ prior notice in writing. This Agreement will determine on
the expiry of the notice without affecting the rights of the Landlord against
the Tenant for any previous default by the Tenant of the provisions of this
Agreement.

11.8          Rights Exercisable in all Circumstances: The Landlord may exercise
its rights under any of Clauses 11.4, 11.5 and 11.6 even if such dealings or
works interfere with, disturb, interrupt or affect the Tenant's peaceful and
quiet enjoyment of the Premises, affect or diminish the access of light and air
which may now or at any time be enjoyed by the Tenant in respect of the
Premises, affect the way in which the Tenant accesses the Premises or affect the
Tenant’s access to the Common Areas.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 25    

--------------------------------------------------------------------------------







11.9          Consequences of Landlord Dealing: If the Landlord exercises any of
its rights under Clauses 11.6:

(a)               any dealings or works shall not reduce the Rent or any other
charges payable under this Agreement;

(b)               the Landlord shall have the absolute right to let out any new
space created; and

(c)                the Tenant shall not have any claim against the Landlord and
the Landlord shall not be liable to the Tenant in any manner whatsoever for any
loss, damage, cost or expense whatsoever incurred by the Tenant as a result of
the Landlord’s exercise of any of its rights under Clause 11.6

11.10      Signs and Advertisements: The Landlord shall have the right to erect
any signs, placards, posters, lights, displays or advertisements at such
location and in such manner and for such length of time as the Landlord shall in
its sole discretion deem appropriate.

11.11      The Landlord's Right to Exhibit Notice and Prospective Tenants to
Inspect:  Except where the Tenant is granted an option to renew for the Renewal
Term and the Tenant exercises such option pursuant to Clause 13.1, the Landlord
has the unqualified and irrevocable right in the six (6) month period preceding
the expiration of the Term to exhibit where the Landlord shall think fit a
notice indicating that the Premises will be vacant and will be available for
letting which notice the Tenant shall not remove or conceal and the Tenant shall
allow the Landlord or its Representatives at all reasonable times during that
six (6) months to view the Premises with prospective tenants or occupiers.

11.12      The Landlord's Right to Terminate:  In addition to and without
prejudice to any other provisions of this Agreement, the Landlord may forthwith
terminate this Agreement, without compensation, by giving the Tenant notice in
writing, if, at any time during the Term:

(a)               the Landlord has reasonable grounds to suspect that the Tenant
is engaging in any activities or carrying out any action that may contravene any
Applicable Law; or

(b)               the Landlord has reasonable grounds to suspect that the
business of the Tenant is related to and/or the assets or funds of the Tenant
are proceeds of corruption, drug dealing or criminal conduct as defined in the
Corruption, Drug Trafficking or Other Serious Crimes (Confiscation of Benefits)
Act (Cap 65A), or are related to the facilitation or carrying out of any
terrorism financing offence as defined in the Terrorism (Suppression of
Financing) Act (Cap. 325 ), or are in breach of any other applicable anti-money
laundering laws, rules or regulations.

Upon issuance of the aforementioned notice, this Agreement will determine
without affecting the rights of the Landlord against the Tenant for any previous
default by the Tenant of the provisions of this Agreement.

12.              Common Areas, Parking and Rules

12.1          Non-exclusive Right to Use: The Landlord grants to the Tenant the
non-exclusive right to use the Common Areas subject to this Agreement and the
rules and regulations governing the use of the Building.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 26    

--------------------------------------------------------------------------------







12.2          Restrictions on Use of Common Areas:

(a)               The Tenant shall not:

(i)       store any property, temporarily or permanently in the Common Areas;

(ii)       lock any entrance or exit of the Common Areas including common
passageways;

(iii)       install or erect any structure which may impede the right of way of
any person through the Common Areas; or

(iv)       cause any obstruction in the Common Areas including common stairways
and landings passageways.

(b)               In the event of a breach of this clause 12.2, the Landlord may
issue a notice to inform the Tenant of this breach and to rectify the same
(“Encroachment Notice”) and the Tenant shall forthwith take all necessary
actions to rectify such breach within the timeline specified in the Encroachment
Notice and shall inform the Landlord in writing immediately upon such
rectification. In the event that the Tenant fails to rectify the breach within
the stipulated time, the Landlord shall be entitled to require the Tenant to pay
to the Landlord upon demand an amount equivalent to double the pro-rated rent
and service charge which would have been payable for the area occupied by the
Tenant in the Common Areas, calculated by reference to the rent rate and service
charge rate stated in Item 12 of Schedule 2, from the date of issuance of the
Encroachment Notice to the date of rectification of the breach by the Tenant to
the Landlord’s satisfaction.

12.3          Requirements for Use of Common Areas: The Tenant shall:

(a)               Exercise due care in its use of the Common Areas and to the
extent the Tenant’s acts or omissions  result in damage to:

(i)       any part of the Common Areas;

(ii)       fixtures, fittings, equipment, goods or property in the Common Areas;
or

(iii)       Conducting Media serving the Common Areas,

whether those of the Landlord, other tenants or others, the Tenant must notify
the Landlord of such damage and must, at the Landlord’s option, repair such
damage to the Landlord’s satisfaction or pay all costs and expenses for repair
by another of such damage, in which case the provisions of Clause 11.4 shall
apply to any repair by the Landlord; and

(b)               If instructed by the Landlord or its Representatives in
writing, share the responsibility of cleaning adjacent Common Areas with the
tenants of adjacent premises.

12.4          Rights of Landlord regarding Common Areas: The Landlord shall have
the right, in the Landlord’s absolute discretion, from time to time, to:

(a)               make changes to the Common Areas, including changing the
location, size, shape and number of lobbies, windows, stairways, air shafts,
elevators, escalators, restrooms, driveways, entrances, parking spaces, parking
areas, loading and unloading areas, landscaped areas, walkways and utility ways;

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 27    

--------------------------------------------------------------------------------







(b)               close any of the Common Areas for maintenance, repair,
improvement, renovation or additions as long as it only does so in a manner in
which the Tenant’s means of access to and egress from the Premises are possible;

(c)                use the Common Areas while engaged in making maintenance,
repair, improvement, renovation or additions to the Premises, the Building or
the Property; and

(d)               do such other acts and make such other changes in relation to
the Common Areas.

12.5          Restrictions on Use of Roads: The Tenant shall not cause any
obstruction in or on public or private roads adjacent to or leading to the
Premises, the Building or the Property including with its vehicles and shall use
its best endeavours to ensure that all persons or companies doing business with
the Tenant at the Premises shall observe any regulations or instructions made or
given by the Landlord with regard to obstruction and the parking of vehicles in
the Property.

12.6          Loading and unloading: The Tenant shall not load or unload any
goods or materials from any vehicles except when parked in the areas designated
as loading bays at that time and shall not obstruct or cause congestion in these
or adjoining loading bays or cause inconvenience to other users.

12.7          Parking: 

(a)               The Tenant shall not place or park cars, bicycles,
motor-cycles, scooters, trolleys and other wheeled vehicles except in designated
areas in the Car Park and any other places approved by the Authorities;

(b)               The Landlord shall, in its absolute discretion allocate the
number of car park lots stated in Item 14 of Schedule 2 to the Tenant, and the
Tenant shall pay such car park fees specified in Item 14 of Schedule 2. The
Tenant shall observe all regulations made by the Landlord, its Representatives
and the Authorities relating to the parking of vehicles at the Car Park. During
the Term, the Landlord reserves the right to appoint a third party car park
operator to manage the Car Park. Upon such appointment, the number of car park
lots allocated to the Tenant and the car park fees payable by the Tenant may be
revised by the appointed car park operator.

12.8          Building Rules:

(a)               The Landlord and its Managers are each entitled to:

(i)       make rules which in the opinion of the Landlord, may be required for
the management, safety, care, cleanliness or appearance of the Building or the
Property or for the convenience of the other tenants of the Building, including
the Additions and Alterations Guidelines; and

(ii)       add to, amend, cancel or suspend any such rule,

so long as such rules are not inconsistent with this Agreement. For the
avoidance of doubt, rules which elaborate on restrictions in this Agreement are
not inconsistent with this Agreement.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 28    

--------------------------------------------------------------------------------







(b)               The Tenant shall comply with such rules from the date it
receives notice of them and failure of the Tenant to comply with any such rules
shall constitute a breach of this Agreement.

(c)                The Tenant shall pay all penalties stipulated in such rules
for breach of the rules.

(d)               The Tenant agrees that the Landlord shall not be liable to the
Tenant in any way for violation of such rules by any person including other
tenants or occupiers of the Building or for the Landlord failing to enforce such
rules.

13.              Renewal of Lease

13.1          Option to Renew:

(a)               If:

(i)                the Tenant gives a written request to the Landlord, not later
than six (6) months before the expiry of the Term, (time being of the essence),
that it requires an extension of the tenancy created in this Agreement; and

(ii)                the Tenant is not in breach of this Agreement both at the
date of the notice and at all times up to the date of renewal,

the Landlord shall at the Tenant's expense grant to the Tenant a further lease
of the Premises for the Renewal Term, conditional upon and subject to consent of
the Head Lessor under the Head Lease. Subject to the revised rent and other
terms and conditions set out in Item 15 of Schedule 2 (Other Terms and
Conditions / Amendments) in respect of the Renewal Term, the further lease shall
be on substantially the same terms as this Agreement, save that (A) the rent for
the Renewal Term shall be prescribed by the Landlord in its absolute discretion,
(B) the further lease shall not include this Clause 13.1 (Option to Renew),
unless otherwise agreed by the Landlord, and (C) the Landlord shall be entitled
to impose such other terms and conditions for the further lease in its absolute
discretion.

(b)               If after the new document for the Renewal Term has been signed
but before commencement of the Renewal Term, the Tenant is in default of the
provisions of this Agreement, the Landlord is entitled to terminate the
agreement for the Renewal Term by giving notice to the Tenant.  Upon receipt of
the notice, the Renewal Term will be terminated without affecting the other
rights of the Landlord against the Tenant in respect of the default.  The
Landlord will not be liable for any loss, damage, cost, expense or compensation
in connection with the termination.

(c)                The Tenant shall pay for (i) all fees payable to the Head
Lessor and expenses in connection with the application for and grant of consent
of the Head Lessor to the renewal of the Agreement of the Premises; and (ii)
stamp duty on the Agreement (in duplicate) for the Renewal Term.

14.              Insurance, Release and Indemnity

14.1          Insurance:

(a)               The Tenant shall keep current at all times from the Possession
Date to the Term Commencement Date, during the Term and during any period of
holding over the following insurance policies:

(i)       an industrial all risks insurance policy, with such insurance coverage
as appropriate and typical for the size and type of business carried out by the
Tenant at the Premises, and in respect of the Tenant’s property including any
and all goods and stock-in-trade (including machinery and all contents and
internal partitions) belonging to or held in trust by the Tenant within the
Premises, against all loss and damage including against loss or damage by fire
or water.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 29    

--------------------------------------------------------------------------------







(ii)       a public liability insurance policy (including products liability,
where applicable) against claims for personal injury, death or property loss or
damage arising out of any and all operations of the Tenant and its
Representatives in the Premises, in such amounts as may from time to time be
determined by the Landlord in respect of any one occurrence;

(iii)       such other insurance policies and in such amounts as the Landlord
may specify from time to time, having regard to the market practice and after
consultation with the Tenant,

(collectively, the "Policies" and each, a "Policy"), with the Policies required
under Clauses 14.1(a)(ii) and 14.1(a)(iii) to be in the joint names of the
Landlord and the Tenant (which shall include a provision for waiver of
subrogation against the Landlord).

(b)               All Policies shall be taken out with such insurer as shall be
approved in advance by the Landlord and on terms and conditions to be approved
by the Landlord.

(c)                The Tenant shall furnish to the Landlord immediately on
demand satisfactory documentary evidence of Policies taken up and the receipts
for payment of premium in respect thereof.

(d)               If the Tenant fails to effect or maintain any of the Policies,
the Landlord may effect such Policy which the Tenant has failed to effect or
maintain, and the premium for any such Policy will be a debt due and payable
immediately by the Tenant to the Landlord, and such payment will be recoverable
from the Tenant as if it is rent in arrears.

14.2          Use of Premises at Risk of the Tenant: 

(a)               The use, occupation and possession of the Premises is at the
risk of the Tenant and the Tenant is responsible for all acts or omissions in
the Premises whether or not these are authorised by the Tenant.

(b)               To the full extent permitted by law, the Tenant releases the
Landlord and its Representatives from all claims and demands of every kind in
respect of or resulting from anything that occurs in the Premises, including any
accident, breakage, leakage, damage or injury occurring in the Premises and each
of the Landlord and its Representatives shall have no responsibility or
liability for any loss, damage or injury suffered by the Tenant or its
Representatives whether to or in respect of their person, property or business.

14.3          No Representations: 

(a)               The Tenant acknowledges that it has had a full opportunity to
inspect, examine, inquire into and conduct due diligence on the Premises and,
unless otherwise specified in this Agreement, the Tenant has relied on its own
investigations in entering into this Agreement. 

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 30    

--------------------------------------------------------------------------------







(b)               This Agreement contains the entire agreement of the parties in
relation to its subject matter and therefore:

(i)       this Agreement shall not be modified by and shall not be construed on
the basis of any oral discussions which may have preceded the signing of this
Agreement;

(ii)       the Landlord shall not be bound by any statements whether oral or
written in relation to the Property, the Building or the Premises, except as
expressly set forth in this Agreement and the Landlord shall not be bound by any
implied terms;

(c)                The Landlord does not expressly or impliedly warrant that the
Premises will remain suitable or adequate for all or any of the purposes of the
Tenant notwithstanding that it has agreed to the use of the Premises set out in
Item 10 of Schedule 2 and all warranties (if any) as to suitability and adequacy
of the Premises implied by law are hereby expressly negatived.

14.4          Landlord Not Liable: Notwithstanding anything else in this
Agreement, the Landlord and its Representatives shall not be liable to the
Tenant and the Tenant must not make a claim against any of the Landlord and its
Representatives in respect of any of the following:

(a)               any failure, inability of or delay by any of the Landlord and
its Representatives in fulfilling any of its obligations under this Agreement,
any interruption in any of the services provided by the Landlord or its
Representatives including as a result of:

(i)       repair, maintenance, installation, damage, destruction, mechanical or
other defect or breakdown;

(ii)       any events or circumstances beyond the reasonable control of the
Landlord (including fire, flood, tempest, explosion, storm, lightning, other
acts of God, escape of water, riot, civil commotion, curfew, emergency, labour
disputes, shortage of manpower, fuel, materials, electricity or water, any acts,
restrictions, prohibitions or measures of any kind on the part of any
Authority);

(b)               any act, omission, default, misconduct or negligence of any
Representative of the Landlord including in or about the performance or
purported performance of any services to be provided by the Landlord;

(c)                any act, omission, default, misconduct or negligence of any
contractor nominated or approved by the Landlord and appointed by the Tenant;

(d)               any damage, injury or loss arising out of the leakage or
defect of the piping, wiring and sprinkler system in the Premises and/or the
structure of the Premises;

(e)               any damage, injury or loss caused by other tenants or persons
in the Premises;

(f)                  the use of the Car Park in the Building; or

(g)               any failure or delay by the Landlord in the taking or
implementing of steps and measures, or the insufficiency or inadequacy of any
such steps or measures taken by the Landlord to prevent any outbreak, spread or
any transmission whatsoever of any infectious disease in the Building.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 31    

--------------------------------------------------------------------------------







14.5          Indemnify the Landlord:  The Tenant shall indemnify, keep
indemnified and hold the Landlord and each of its Representatives (“Indemnified
Persons”) harmless from and against all claims, demands, writs, summons,
actions, suits, proceedings, judgments, orders, decrees, damages, costs, losses
and expenses of any nature whatsoever which the Indemnified Person may suffer or
incur in connection with this Agreement including all loss or damage arising
directly or indirectly from:

(a)               the condition of or any occurrence in the Premises or the use
of the Premises, including loss of life, personal injury and/or damage to or
loss of property;

(b)               use of the Common Areas by the Tenant and its Representatives;

(c)                the Tenant’s breach of any of its obligations under this
Agreement including its obligation to obtain any of the consents set out in
Clause 4.12(a), its obligation to comply with the Head Lease under Clause 7.4
and its obligation to comply with the Immigration Act (Chapter 133, Singapore)
under Clause 7.5;

(d)               any act or omission of the Tenant or the Tenant's
Representatives including by the use or misuse, waste or abuse of water,
electricity or gas or by faulty fittings or fixtures of the Tenant or execution
of the Additions and Alterations;

(e)               any liability of the Landlord to any third party whose
property is dealt with or disposed of by the Landlord under Clause 11.3(a) in
the mistaken belief (which will be presumed unless the contrary is proved) that
such property belonged to the Tenant.

15.              Third Party Action, Force Majeure and Damaged Building

15.1          Costs of Improvements as a result of Change of Law:  If there is
any change in the Applicable Law from that applying on the date of this
Agreement, even if such change has been envisaged at such date, to the extent
such change requires any alterations or additions to the Premises, the Building
or the Property relating to the Tenant’s use of the Premises or the Tenant’s
other requirements, the Landlord is entitled to:

(a)               carry out some or all of the alterations or additions through
its Representatives including any alterations or additions relating to
structure, water, gas, electrical, plumbing or fire equipment, fittings or
fixtures or other services or appurtenances and:

(i)       the Tenant must pay the cost of such alterations or additions,
provided that the Tenant is notified of the alterations or additions and their
costs before the Landlord commences any such works; and

(ii)       the Landlord is entitled to require the Tenant to pay a deposit to
the Landlord for such costs;

(b)               require the Tenant to carry out some or all of the alterations
and additions;

(c)                terminate this Agreement by giving written notice to the
Tenant at least four (4) months before the effective date of termination, where
the Tenant has failed to provide any deposit required by the Landlord for such
costs.

15.2          Government Acquisition:  If:

(a)               the Building or the Property is acquired by any relevant
Authority; or

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 32    

--------------------------------------------------------------------------------







(b)               a notice, order or gazette notification is issued, made or
published in respect of the intended or actual acquisition of the Building or
the Property by any relevant Authority,

the Landlord may terminate this Agreement immediately by giving written notice
to the Tenant. 

15.3          Termination of Head Lease Term by Head Lessor:

(a)               If the Head Lessor, at any time before the expiry of the Head
Lease Term:

(i)       gives notice in writing to the Landlord of the termination of the
lease granted to the Landlord under the Head Lease (Head Lease Termination
Notice);

(ii)       notifies the Landlord of the revocation of its consent to the
Agreement (Revocation Notice); or

(iii)       becomes entitled to and re-enters the Property in the name of the
whole, or

(b)               (where applicable) if upon the expiration of the initial
leasehold term under the Head Lease, the Head Lessor does not grant the further
term from the expiry of such initial leasehold term,

(c)                (where applicable) if pursuant to the Landlord’s Subletting
Applications, the Head Lessor does not consent to all of the Subletting
Applications or rejects any of the Subletting Applications,

the Landlord shall give the Tenant notice as soon as reasonably practicable on
the Landlord's receipt of the Head Lease Termination Notice, the Revocation
Notice or notice of the Head Lessor's intention to re-enter the Property, (where
applicable) the Head Lessor's intention not to grant the further term from the
expiry of the initial leasehold term under the Head Lease or (where applicable)
the Head Lessor’s rejection of any of the Subletting Applications or failure to
consent to any of the Subletting Applications.  

(d)               On (i) the expiry date of the Head Lease Termination Notice or
(ii) the expiry date of the Revocation Notice or (iii) the date of Head Lessor's
re-entry into the Property, or (iv) the expiry of the initial leasehold term
under the Head Lease or (v) the termination date specified in the Landlord’s
notice to the Tenant of the Head Lessor’s rejection or failure to consent to the
Subletting Applications, whichever date is the earliest, the Term and this
Agreement will end without affecting the rights of the Landlord against the
Tenant for any previous default by the Tenant arising out of or in connection
with this Agreement, and without the Head Lessor or the Landlord being liable
for any inconvenience, loss, damage, cost, expense or compensation in connection
with the termination of this Agreement pursuant to this Clause 15.3.

15.4          Damage To Building: 

(a)               In the event that the Building or any part thereof shall be
damaged or destroyed by fire, flood, tempest, explosion, storm, lightning, act
of God or other cause beyond the control of the Landlord so as to render the
Premises or any part thereof substantially unfit for occupation and use then the
Landlord may in its absolute discretion decide that it will rebuild or reinstate
or make fit for occupation the Premises and in such event the Landlord shall
within ninety (90) days after such damage has been sustained give notice in
writing to the Tenant of its decision and may in its sole and absolute
discretion terminate this Agreement and thereupon the Tenant shall if still in
occupation vacate the Premises without compensation from the Landlord within
seven (7) days of the issuance of the aforesaid notice by the Landlord. 

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 33    

--------------------------------------------------------------------------------







(b)               In the case of damage caused aforesaid the Tenant shall have
no claim against the Landlord for delay howsoever caused in the repairing and/or
rebuilding of the Premises or the Building or any part thereof and nothing
herein contained or implied shall be deemed to impose any obligations upon the
Landlord to rebuild or reinstate or make fit for occupation the Building.

(c)                In the event that such damage or destruction has been caused
by the act or default of the Tenant or its Representatives, the Tenant shall be
liable to the Landlord for any loss, damage, cost and expense suffered by the
Landlord as a result such act or default of the Tenant or its Representatives.

(d)               Any insurance monies payable in respect of such damage shall
be wholly the property of the Landlord and the Tenant shall not be entitled to
claim against such insurance monies.

15.5          Consequences of Termination: If the Landlord terminates this
Agreement under any of the provisions in this Agreement:

(a)               such termination does not prejudice the rights of the Landlord
against the Tenant for any previous default by the Tenant arising out of or in
connection with this Agreement; and

(b)               the Head Lessor, the Landlord and its Representatives are each
not liable for any inconvenience, loss, damage, cost, expense or compensation in
connection with such termination.

16.              General

16.1          Special terms: The Landlord and Tenant agree that the additional
terms and conditions or amendments stipulated in Item 15 of Schedule 2 (if any)
shall form an integral part of this Agreement and shall be read together with
all other parts of this Agreement. In the event of any inconsistency between the
provisions of the body of this Agreement and Item 15 of Schedule 2, the
provisions of Item 15 of Schedule 2 shall prevail to the extent of the
inconsistency only.

16.2          Tenant not to Assign: The Tenant shall not assign, sublet,
underlet, licence, transfer, dispose or otherwise share or part with possession
or use of the Premises or any rights has under this Agreement without the
Landlord’s prior written approval. For the purposes of this clause, any
amalgamation, reconstruction and/or Change in Control of the Tenant shall be
deemed an assignment of this Agreement and the Landlord may terminate this
Agreement in accordance with clause 11.1(o).

16.3          Landlord May Assign:

(a)               The Landlord may assign or charge all of its rights and
benefits under this Agreement to any lender of the Landlord or any mortgagee of
the Property. 

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 34    

--------------------------------------------------------------------------------







(b)               The Landlord is entitled to assign, novate, transfer or
otherwise dispose of all or part of its rights, benefits and obligations under
this Agreement:

(i)       to any trustee for the time being of the REIT; and

(ii)       on any disposal of the Property to any subsequent purchaser(s) of the
Property.

(c)                Upon such assignment, novation, transfer or disposal, the
Tenant:

(i)       is treated to have consented to such assignment, novation, transfer or
disposal;

(ii)       must accept any transferee of the Landlord as its new Landlord;

(iii)       must release the Landlord from all its obligations in this
Agreement, particularly, the Landlord's obligation to refund the Security
Deposit and other sums under this Agreement upon transfer (less any authorized
deductions) of such Security Deposit to the transferee; and

(iv)       must become a party to and sign any agreement with the Landlord and
its transferee relating to such assignment, novation, transfer, if required by
the Landlord.  Such agreement will be prepared by the Landlord at its own cost
and expense.

16.4          The Landlord Not a Partner:  The Landlord and the Tenant shall not
in any way or for any purpose be construed as having the relationship of
principal, agent, employer, employee, partner, being in joint venture despite
any provision under which rent varies with the Tenant’s revenues or profits,
such provisions are solely to provide a method of computing rent and shall not
create any relationship between the parties other than that of Landlord and
Tenant.

16.5          Waivers and Extension of Time: 

(a)               Any waiver of a right by the Landlord under this Agreement is
only binding on the Landlord if in writing.

(b)               Any waiver, indulgence or extension of time granted by the
Landlord shall not operate as a waiver of the Landlord's rights in respect of
any continuing or subsequent default, breach or non-observance or
non-­performance of the Tenant's obligations under this Agreement. 

(c)                Any consent given by the Landlord shall operate as a consent
only for the particular matter to which it relates and shall in no way operate
as a waiver or release of any of the provisions generally, nor shall it be
construed as dispensing with the necessity of obtaining the specific written
consent of the Landlord in future, unless expressly so extended. 

(d)               The acceptance of rent or any other monthly charges or fees
(if any) or any other sums payable by the Tenant to the Landlord shall not be
deemed to operate as a waiver by the Landlord of any of its rights under this
Agreement.

16.6          Further Detail on the Tenant's Obligations: 

(a)               The Tenant shall perform and observe all the Tenant's
obligations in connection with this Agreement at its own cost and expense.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 35    

--------------------------------------------------------------------------------







(b)               Where the Tenant is obliged to do or refrain from doing
anything under this Agreement, the Tenant must also ensure that its
Representatives comply with the provisions of this Agreement.

16.7          Severability:  If any provision or part of a provision in this
Agreement is invalid, unlawful or unenforceable in any respect under any
Applicable Law, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired.

16.8          Registration of Agreement and Subdivision:  The Tenant shall not
at any time, whether before or during the Term, lodge a caveat in respect of
this Agreement or register this Agreement at the Singapore Land Authority or at
any other registry in Singapore, or require the Landlord to subdivide the
Property or any part thereof or to do any act or thing which could result in the
Landlord being required to subdivide the Property or any part thereof. The
Tenant undertakes to immediately withdraw any caveats lodged in default of this
Clause 16.8 at its own cost and expense.

16.9          Representations & Warranties: The Tenant hereby represents and
warrants for the benefit of the Landlord that:

(a)               it has full power and authority to enter into, exercise its
rights and perform and comply with its obligations (where applicable) under this
Agreement, and all transactions relating to the same and this Agreement
constitutes legal valid binding and enforceable obligations on its part;

(b)               it has taken all actions and fulfilled all conditions 
(including obtaining any necessary consents or licences or making any filing or
registration) in order to (i) enable it lawfully to enter into, exercise its
rights and perform and comply with its obligations under this Agreement, and all
transactions relating to the same; and

(c)                its entry into, exercise of its rights and/or performance of
or compliance with its obligations under this Agreement, and all transactions
relating to the same do not and will not violate, or exceed any power or
restriction granted or imposed by:

(i)       any Applicable Law or any directive or order (whether or not having
the force of law) to which it is subject; or

(ii)       the memorandum and articles and constitutive documents of it; or

(iii)       any agreement to which it is a party or which is binding on it; or

(iv)       any order, judgement or decree of any court or any governmental
department or the Authorities.

16.10      Third Party Rights:  This Agreement shall not create any right under
the Contracts (Rights of Third Parties) Act (Chapter 53B), which is enforceable
by any party who is not a party to this Agreement except that the Managers may
enforce rights under this Agreement.

16.11      Notices: 

(a)               All notices, demands or other communications required or
permitted to be given or made under this Agreement shall be in writing and in
English and (1) delivered personally, (2) sent by prepaid post (by air-mail if
to or from an address outside Singapore) with recorded delivery or (3) sent by
facsimile to the intended recipient at its address or facsimile number set out
in Schedule 2 (or to such other address or facsimile number as that intended
recipient may have notified in writing to the other party). 

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 36    

--------------------------------------------------------------------------------







(b)               Any such notice, demand or communication shall be deemed to
have been duly served:

(i)       if given or made by facsimile, when delivery has been recorded by the
sender’s facsimile machine, provided that the sender does not receive a delivery
failure report;

(ii)       if given or made by letter, 24 hours after posting or if made or
given to or from an address outside Singapore, 72 hours after posting and in
proving the same it shall be sufficient to show that the envelope containing the
same was duly addressed, stamped and posted. 

(c)                A notice, demand or communication given or made to the
Landlord in accordance with Clause 16.11(b) must also be:

(i)       Sent by email to the Landlord at its email address set out in Schedule
2; and

(ii)       Sent to ESR Funds Management (S) Limited by email to the following
email addresses:

Property & Arrears Related Matters: propertymgt@esr-reit.com.sg

Lease Related Matters: assetmgt@esr-reit.com.sg

Finance Related Matters: finance@esr-reit.com.sg

(or to such other email address as the Landlord may have notified in writing to
the Tenant).

16.12      Governing Law:  The validity, construction, interpretation and
enforcement of this Agreement and any document or agreement contemplated in it
and all rights, remedies, powers, obligations and liabilities in it shall be
governed by the laws of the Republic of Singapore.  The parties agree to submit
to the jurisdiction of the courts of the Republic of Singapore.

16.13      Dispute Resolution:

(a)               In the event of any dispute or difference arising out of this
Agreement, including any question regarding the existence, validity,
termination, application or interpretation of this Agreement or any of its
provisions, a party must not issue proceedings without first notifying the other
party of the nature of the dispute and the relief being claimed.

(b)               On receipt of notice of a dispute, the Tenant shall use its
best endeavours to settle the dispute without recourse to proceedings and shall
act in good faith and co-operate with the Landlord to resolve such dispute. 

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 37    

--------------------------------------------------------------------------------







16.14      Limitation of Liability:  Notwithstanding any provision to the
contrary in this Agreement, the parties agree and acknowledge that the Landlord
is entering into this Agreement solely in its capacity as trustee of the REIT
and not in its personal capacity and all references to the Landlord in this
Agreement shall be construed accordingly.  As such, notwithstanding any
provision to the contrary in this Agreement, the Landlord has assumed all
obligations under this Agreement solely in its capacity as trustee of the REIT
and not in its personal capacity and any liability of or indemnity given or to
be given by the Landlord arising under this Agreement is given in its capacity
as trustee of the REIT and any power and right conferred on any receiver,
attorney, agent and/or delegate, shall be limited to the assets of the REIT over
which the Landlord in its capacity as trustee has recourse and shall not extend
to any personal assets of the Landlord or any assets held by it in its capacity
as trustee of any other trust. Notwithstanding any contrary provision in this
Agreement, it is acknowledged and agreed that the Landlord’s obligations under
this Agreement will be solely its corporate obligations and there shall be no
recourse against its shareholders, directors, officers or employees for any
claims, losses, damages, liabilities or other obligations whatsoever in
connection with any of the terms of the Agreement. For the avoidance of doubt,
any legal action or proceedings commenced against the Landlord pursuant to this
Agreement shall be brought against the Landlord in its capacity as trustee of
the REIT and not in its personal capacity. This clause shall apply, mutatis
mutandis, to any notice, certificate or other document issued by the Landlord
under or pursuant to this Agreement as if expressly set out therein, and shall
survive the termination or rescission of this Agreement.

16.15      Counterparts: This Agreement may be executed in one or more
counterparts, and by the parties on separate counterparts, but shall not be
effective until each party has executed at least one counterpart and each such
counterpart shall constitute an original of this Agreement but all the
counterparts shall together constitute one and the same instrument.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 38

--------------------------------------------------------------------------------







Schedule 1 


DEFINITIONS & INTERPRETATION

 

1.1              Definitions:

Affiliate means with respect to any person, any other person directly or
indirectly controlling, controlled by, or under common control with it where
control means the power or ability to (1) exercise the right to vote attached to
50% or more of the voting securities in a company or other entity, (2) appoint
50% or more of the directors of a company or other entity or (3) otherwise to
determine the conduct of that company’s or other entity’s business;

Agreement means this tenancy agreement;

Additions and Alterations has the meaning ascribed to it under Clause 4.12(a);

Additions and Alterations Guidelines means the guidelines prescribed by the
Landlord in relation to Additions and Alterations to be carried out to the
Premises;

Applicable Law means all laws including:

(i)              acts, ordinances, regulations, by-laws, orders, awards and
proclamations of the jurisdiction of Singapore;

(ii)              principles of law or equity;

(iii)              standards, codes and guidelines having the force of law,

whether existing at the date of this Agreement or later, as applicable to the
situation contemplated in the Clause and applicable from time to time;

Authorities means all governmental, semi-governmental, administrative, fiscal,
judicial or quasi-judicial body, department, commission, authority, tribunal,
agency or entity or Parliament including statutory boards;

Base Property Tax has the meaning ascribed to it under Clause 10.4;

Building means the building erected on the Property and currently known by the
building name set out in Item 4(b) of Schedule 2;

Car Park means that part of the Property designated from time to time by the
Landlord to be used for the parking of motor vehicles;

Change in Control of an entity occurs where a person who, or a group of persons
acting in concert which, did not have control of that entity, directly or
indirectly acquires control of that entity where control has the same meaning as
given to that term in the definition of Affiliate.

Common Area means:

(i)              (if the Building is subdivided and registered under the Land
Titles (Strata) Act (Chapter 158)) the parts of the Building which are within
the definition of common property under that act; or

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 39    

--------------------------------------------------------------------------------







(ii)              (if the Building is not subdivided and registered under the
Land Titles (Strata) Act (Chapter 158)) the parts of the Building which would
reasonably be treated as common parts of the Building for common use or benefit
if the Building had been subdivided and registered under that act,

including the entrances and exits of the Building, all amenities and facilities,
equipment and fixtures or other installations therein which are from time to
time provided by the Landlord to serve the Building for the general and common
use by the Tenant and the Tenant’s occupiers in common with the Landlord and
other tenants of the Landlord and any other persons authorised by the Landlord,
in the manner and for the purposes permitted by this Agreement;

Conducting Media means drains, sewers, conduits, flues, gutters, gullies,
channels, ducts, shafts, watercourses, pipes, cables, wires and mains or any of
them;

Financial Statements means the audited financial statements of the Tenant for
each financial year, which have been prepared, audited, examined, reported on
and approved in accordance with accounting principles and practices generally
accepted and consistently applied in Singapore and in accordance with the laws
of Singapore and the Memorandum and Articles of Association of the Tenant;

Fitting Out Period means the period stated in Item 1 of Schedule 2;

Floor Area means the estimated floor area of the Premises specified in Item 6 of
Schedule 2, which is measured to include:

(i)              half the thickness of the walls/partitions/glass (as may be the
case) which form the external boundaries of the Premises; and

(ii)              the area occupied by all pillars, columns, mullions and
projections within the Premises.

GST means the goods and services tax (which includes any imposition, duty or
levy) chargeable under the Goods and Services Tax Act (Chapter 117A) or any
statutory modification or re-enactment thereof;

Harmful Matter has the meaning ascribed to it under Clause 6.1;

HDB means Housing Development Board;

Head Lease means the Lease No. 23095 granted by the President of the Republic of
Singapore and Lease Agreement No. IA/338968L granted by HDB and any reference in
this Agreement to the Head Lease includes that document as from time to time
amended, modified or supplemented and any document which amends, modifies or
supplements that document;

Head Lease Term means the initial leasehold term of 30 years commencing from 1
February 1997 with a covenant by the Head Lessor to grant a further term of 30
years from the expiry of the initial leasehold term, subject to the fulfilment
of the terms and conditions of the Head Lease;

Head Lease Termination Notice has the meaning ascribed to it under Clause
15.3(a)(i);

Head Lessor means the President of the Republic of Singapore and/or the HDB;

Indemnified Person has the meaning ascribed to it under Clause 14.5;

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 40    

--------------------------------------------------------------------------------







infectious disease means:

(i)               any of the diseases specified in the First Schedule of the
Infectious Diseases Act (Chapter 137); and

(ii)               includes any other disease:

(A)               that is caused or suspected to be caused by a micro-organism
or any agent of disease; and

(B)               that is capable or is suspected to be capable of transmission
by any means to human beings.

Interest has the meaning ascribed to it in Clause 3.8(e);

Item means an item in Schedule 2;

Landlord means the person named as such in Item 2 of Schedule 2;

Landlord’s Notice has the meaning ascribed to it under Clause 3.2(a);

Manager means each of ESR Funds Management (S) Limited in its capacity as
manager of the REIT and ESR Property Management (S) Pte Ltd in its capacity as
the property manager of the Property and Managers shall mean both entities
collectively;

Outstanding Debt means all sums which are or at any time may be or become due
from or owing by the Tenant to the Landlord, whether as Security Deposit, Rent,
Service Charge, GST, Interest, penalty or otherwise, whether actually or
contingently, which the Tenant has covenanted or is liable to pay or discharge,
under or in connection with this Agreement;

Policy has the meaning ascribed to it under Clause 14.1(a);

Possession Date means the date referred to Item 1 of Schedule 2;

Premises means the premises in the Building, described in Item 5 of Schedule 2,
excluding the exterior faces of exterior walls, external faces of boundary walls
and the roof;

Property means the property stated in Item 4 of Schedule 2;

REIT means the real estate investment trust known as ESR-REIT, established in
Singapore;

Renewal Term means the further term or each of the further terms specified in
Item 11 of Schedule 2;

Rent means the rent (exclusive of service charge) calculated as stated in Item
12(b) of Schedule 2;

Representative in relation to

(i)               the Landlord means the Managers, and officers, directors,
employees, contractors, agents, professionals, consultants or advisers of the
Landlord or a Manager;

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 41    

--------------------------------------------------------------------------------







(ii)               the Tenant or other tenants means each of its officers,
directors, employees, contractors, agents, sub-tenants, licensees,
sub-licensees, customers or invitees;

Revocation Notice has the meaning ascribed to it under Clause 15.3(a)(ii);

S$ means the lawful currency of Singapore;

Security Deposit means the amount stated in Item 8 of Schedule 2 and any
additional amount required to be paid as security deposit under this Agreement;

Service Charge means the service charge calculated as stated in Item 12(d) of
Schedule 2 as amended in accordance with Clause 3.2;

Subletting Applications has the meaning ascribed to it under Clause 2.5(b);

Tenant means the person named as such in Item 3 of Schedule 2;

Term means the term of this Agreement stated in Item 7 of Schedule 2 or if this
Agreement is:

(iii)               renewed under Clause 13.1, the end of the Renewal Term or if
renewed more than once, the end of the last applicable Renewal Term; and

(iv)               terminated earlier, the term of this Agreement up to the date
of termination.

Term Commencement Date means the commencement date of the Term, as stated in
Item 7 of Schedule 2;

Utilities means electricity, water, gas, sewerage, telecommunications and any
other services supplied and metered to the Premises.

Utilities Deposit means the amount stated in Item 9 of Schedule 2 and any
additional amount required to be paid as utilities deposit under this Agreement;

1.2              Interpretation:

(a)               Restrictions on the Tenant:  Where the Tenant is placed under
a restriction under this Agreement, the restriction shall be deemed to include
the obligation on the Tenant not to permit or allow the infringement of the
restriction by any person claiming rights to use, enjoy or visit the Property
through, under or in trust for the Tenant.

(b)               Restrictions in relation to Premises:  Where the Tenant is
placed under an obligation under this Agreement to do or to refrain from doing
anything in respect of the Premises, the Building, the Property or the Common
Areas, the restriction shall be deemed to include an obligation to do or to
refrain from doing that thing in any and all parts of the Premises, the
Building, the Property or the Common Areas, as applicable.

(c)                Consents or approvals: Where the Landlord’s consent or
approval is required or contemplated under this Agreement, the Landlord shall be
entitled to:

(i)       withhold such consent or approval in its absolute discretion;

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 42    

--------------------------------------------------------------------------------







(ii)       give such consent or approval subject to terms and conditions and
unless stated otherwise, if such terms or conditions are not complied with, the
Landlord’s consent or approval shall be deemed not to have been given;

(iii)       withdraw such consent or approval or modify or vary terms or
conditions attached to such consent or approval, provided that the Tenant has
not already incurred costs or expenses in reliance on the consent or approval or
if it has, the Landlord agrees to reimburse the Tenant for such costs and
expenses.

In addition, in seeking the Landlord’s consent or approval, the Tenant shall be
deemed to represent and warrant at the time such consent or approval is sought
that the Tenant has given the Landlord all information reasonably required for
the Landlord to make an informed decision on the request and all information
provided is materially accurate, complete and not misleading.

(d)               Schedules and Annexures: This Agreement includes the Schedules
and Annexures to it, and their provisions shall have the same force and effect
as if expressly set out in the body of this Agreement.

(e)               Headings: Headings in this Agreement are inserted for ease of
reference only and shall not be taken into account in the construction or
interpretation of any covenant, condition or proviso to which they refer.

(f)                Clause, paragraph, Annexure and Schedule references:
References in this Agreement to a clause or Schedule or Annexure are references
where the context so admits to a clause or Schedule or Annexure in this
Agreement.  References in a clause to a paragraph are references to a paragraph
of that clause, and references in a Schedule or Annexure to a paragraph are
references to a paragraph of that Schedule or Annexure.

(g)               Singular and plural meanings:  Words in this Agreement
importing the singular meaning shall include the plural meaning and vice versa.

(h)               Statutes and statutory instruments:  References in this
Agreement to any statutes or statutory instruments shall include and refer to
any statute or statutory instrument amending, consolidating or replacing them
respectively from time to time and for the time being in force.

(i)                  Documents:  References in this Agreement to any agreements
or documents shall include and refer to such agreement or document as amended,
consolidated or replaced from time to time.

(j)                  Gender:  Words in this Agreement for the masculine gender
shall include the feminine and neuter genders and vice versa and words denoting
natural persons shall include corporations and firms and all such words shall be
construed interchangeably in that manner.

(k)                Including: The word “including” and similar expressions are
not words of limitation.

(l)                  Joint and several obligations:  Where two or more persons
are included in the term Tenant:

(i)       all covenants, agreements, terms, conditions and restrictions shall be
binding on and applicable to them jointly and each of them severally;

(ii)       all rights must be exercised them jointly.




Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 43    

--------------------------------------------------------------------------------







(m)             Successors and assigns: References to a person including a party
to this Agreement includes that person’s successors in title and permitted
assigns.  

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 44 

--------------------------------------------------------------------------------







Schedule 2  


KEY TERMS AND PARTICULARS OF RENT

1.

Possession Date

 

:

Not Applicable

 

Fitting Out Period

 

:

Not Applicable

2.

Landlord

 

 

 

 

Name

:

RBC INVESTOR SERVICES TRUST SINGAPORE LIMITED in its capacity as trustee of
ESR-REIT

 

 

Company Registration No.

:

199504677Z

 

 

Country of Incorporation

:

Singapore

 

 

Address

:

8 Marina View

#26-01 Asia Square Tower 1

Singapore 018960

 

 

Facsimile No

:

+65 6827 9339

 

 

 

 

 

3.

Tenant

 

 

 

 

Name

:

CYBEROPTICS (SINGAPORE) PRIVATE LIMITED

 

 

Company Registration No.

:

200103162D

 

 

Country of Incorporation

:

Singapore

 

 

Address

:

21 Ubi Road 1 #02-01

Singapore 408724

 

 

Facsimile No

:

Not Applicable

 

 

Addressee

:

 

Jeff Bertelsen

 

Email

:

 

jbertelsen@cyberoptics.com/ dhatteberg@cyberoptics.com

 

 

Tenant's manager, contact number

:

 

David J. Hatteberg; +1 763-542-5836

 

Emergency contact person, contact number

:

 

David J. Hatteberg; +1 763-542-5836

 

 

 

 

4.

Property & Building

 

 

 

(a)

Property

:

The whole of Lot No. 5079V of Mukim 23, known as 21 Ubi Road 1, Singapore 408724

 

(b)

Building name

:

Such name as may be decided by the Landlord and approved by the relevant
Authorities

 

 




Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 45    

--------------------------------------------------------------------------------




 




5.

Premises

 

 

 

 

Building Level

:

Level 2

 

 

Unit No(s).

:

#02-01

 

 

Demarcation

:

(for purpose of identification only) edged in red on the attached plan marked
Annexure A

 

6.

Floor Area

 

 

 

 

19,805.58 Square Feet (Subject to Final Survey)

 

7.

Term and Term Commencement Date

 

 

Term Commencement Date

 

:

25 July 2020

 

Term

 

:

3 years from the Term Commencement Date and expiring on 24 July 2023

 

8.

Security Deposit

 

 

Sum of S$198,055.80 equivalent to 4 months' Rent and Service Charge

 

9.

Utilities Deposit

 

S$12,500

 

10.

Permitted Use

 

 

Assembly of electronics inspection machines, storage of high-tech automated
optical equipment with office

 

11.

Renewal Term

 


Not Applicable




Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 46    

--------------------------------------------------------------------------------







12.

 Rent and Service Charge


(a) Rent Rate (per square feet per month) S$1.90 (b)

Monthly Rent (per month)

 

Which is the Rent Rate specified in Item 12(a) applied to the Floor Area
specified in Item 6 

S$37,630.60 (c) Service Charge Rate (per square feet per month) S$0.60 (d)

Monthly Service Charge (per month)

 

Which is the Service Charge Rate specified in Item 12(c) applied to the Floor
Area specified in Item 6

S$11,883.35 (e) Total Monthly Rent & Service Charge  S$49,513.95

 

13.

 

Floor Loading

 

12.5 kN/m2

14.

Carpark

 

Landlord will allocate 4 complimentary carpark lots to the Tenant. As Landlord
has appointed a third party carpark operator during the lease term, Tenant shall
liaise with the appointed carpark operator directly on additional allotment of
carpark lots and the carpark fees chargeable.

15.

 

Any Other Terms and Conditions / Amendments

 

Air-conditioning will only be supplied from 0800 to 1800 (Mondays to Fridays,
excluding Public Holidays).

 

Tenant is required to submit their request to the Landlord in advance should
they require air-conditioning beyond the stipulated time, on weekend or public
holiday. Additional request for air-conditioning beyond the stipulated time will
be chargeable at S$100.00 per hour (minimum 2 hours).

 

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 47

--------------------------------------------------------------------------------








SCHEDULE 3


SCOPE FOR PROPERTY MANAGEMENT AND MAINTENANCE SERVICE 

1.                                                                                                                                                                                                                        
To keep the Premises and the Landlord's fixtures and fittings therein including
without limiting the generality of the foregoing, all doors, locks, window
frames, window glass, window fittings, floors, interior plaster and other
finishing materials and rendering to walls and ceiling, drainage, water and
other pipes and sanitary water, gas and electrical apparatus and wiring,
air-conditioning and other installations from the points where the supplies
enter into meters that may serve the Premises in good clean tenantable
substantial and proper repair and condition (fair wear and tear alone excepted)
and to so maintain the same at the expense of the Tenant and not to substitute
or replace any external window of the Building but upon any window becoming
damaged, broken or defective to give notice to the Landlord.

 

2.                 The Tenant particularly agrees:­

 

(a)              to reimburse the Landlord the cost of replacing all windows
broken or damaged by the negligence of the Tenant or its employees, customers,
invitees or licensees;

 

(b)              to preserve and protect the fire detection and fire fighting
installations provided by the Landlord within the Premises against possible
damage or unauthorised interference and to indemnify the Landlord against all
costs claims and damages arising from all damage thereto;

 

(c)               to be wholly responsible for any damage or injury caused to
any other person whomsoever directly or indirectly through the defective or
damaged condition of any part of the Premises and to make good the same by
payment or otherwise and to indemnify the Landlord against all costs, claims,
demands, actions, liabilities and legal proceedings whatsoever made upon the
Landlord by any person in respect thereof;

 

(d)              to make good to the satisfaction of the Landlord any damage or
breakage caused to any part of the Premises and/or the Building and/or to the
Landlord's fixtures and fittings by the transportation of the Tenant's goods or
effects or as a consequence of any neglect or malicious act or default of the
Tenant its employees or invitees.

 

3.             Waste collection service:  All waste disposals from the Property,
be it the Tenant's or its Representatives’ refuse, shall strictly follow the
guidelines set by the Environment Public Health Act.

 

4.                Pest control service:  The Tenant shall regularly examine and
exterminate all pests including and not limited to rodents, cockroaches, ants
and termites in the Premises at least once a month.

 

5.                 Other periodic property maintenance programs: 

 

(a)                Ensure good up keeping of signage(s) and renewal of the
relevant certificate(s).

(b)                The windows and doors are regularly painted and kept in a
good state of repair.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 48    

--------------------------------------------------------------------------------







(c)                The Premises is kept clean and free from scribbling or
drawings on walls, floors or ceilings.

(d)                Adequate ventilation and lighting are provided in all common
and circulation areas and lifts, and any blown fuses, bulbs or defective wires
and switches are immediately replaced.

(e)                Roofing and gutters, when damaged, are to be repaired as soon
as possible.

(f)                 All drawings are to be kept at the maintenance department at
all times.  This is to ensure proper control of the building services records.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 49    

--------------------------------------------------------------------------------







Schedule 4 


PROHIBITED MATERIAL / ITEMS / ACTIVITIES ON THE PREMISES, BUILDING OR PROPERTY

 

The manufacturing (including without limitation printing and publication),
assembly and storage of following:

 

 * Pornography, lewd and sexually suggestive materials; and

 

 * Weaponry, ammunition or other device, gadget or mechanism of any description,
   the primary purpose of utilisation is capable of inflicting bodily harm to
   humans and may depending on severity of application, result in death to
   humans.

 

 

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 50    

--------------------------------------------------------------------------------






SCHEDULE 5


LIST OF LICENCES

(where applicable)

 

 1. Advertisement Licence;
 2. Vehicle Parking Certificate Parking Place Licence;
 3. Foodshop Licence;
 4. Dangerous Goods Licence; and
 5. Flammable Materials Licence.

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 51    

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties herein have caused this Agreement to be executed
on the day and year first above written:

SIGNED by

for and on behalf of

RBC INVESTOR SERVICES TRUST             

SINGAPORE LIMITED 

Image1 [imgeexihrjlgoy08575905.jpg]


(in its capacity as trustee of ESR-REIT)

in the presence of: 


Name:

Designation:









Name:

Designation:

                           







______________________________

Witness’ signature

 

Name :

Identity Card / Passport No:

 

 

 

SIGNED by Jeffrey A. Bertelsen

for and on behalf of

CYBEROPTICS (SINGAPORE)

PRIVATE LIMITED             

In the presence of:   

Image1 [imgk4dfax5uh4d08575905.jpg]



Name:[1] Jeffrey A. Bertelsen
Designation: Executive VP & CFO/COO


          

                                           

            

 

 

______________________________

Witness’ signature

Name: David Hatteberg – Corporate Counsel

Identity Card / Passport No: US Passport No. 580404236 




_________________________


1 Authorised signatory to sign and insert Company stamp. For Company, please
insert designation of signatory (e.g. Director etc).

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 52    

--------------------------------------------------------------------------------








ANNEXURE A


PLAN OF PREMISES

Image3 [imglit3eed0gnq08575911.jpg]

Tenancy Agreement – CyberOptics (Singapore) Private Limited- Page 53    